UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811- 5125 Dreyfus Variable Investment Fund} (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 12/31 Date of reporting period: 12/31/2010 FORM N-CSR Item 1. Reports to Stockholders. -2- The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 16 Financial Highlights 18 Notes to Financial Statements 28 Report of Independent Registered Public Accounting Firm 29 Important Tax Information 30 Board Members Information 32 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Appreciation Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund,Appreciation Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad. With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Fayez Sarofim, Portfolio Manager of Fayez Sarofim & Co., Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended December 31, 2010, DreyfusVariable Investment Fund, Appreciation Portfolios Initial shares produced a total return of 15.32%, and its Service shares produced a total return of 15.04%. 1 In comparison, the total return of the funds benchmark, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), was 15.08% for the same period. 2 A stock market rally late in the year more than offset earlier weakness as economic uncertainty waned. The fund produced returns in line with its benchmark, as our security selection process worked well despite relative strength among smaller, lower-quality stocks compared to their blue-chip counterparts. The Funds Investment Approach The fund seeks long-term capital growth consistent with the preservation of capital. Its secondary goal is current income. To pursue these goals, the fund normally invests at least 80% of its assets in common stocks. The fund focuses on blue-chip companies with total market capitalizations of more than $5 billion at the time of purchase, including multinational companies. These are established companies that have demonstrated sustained patterns of profitability, strong balance sheets, an expanding global presence and the potential to achieve predictable, above-average earnings growth. In choosing stocks, the fund first identifies economic sectors it believes will expand over the next three to five years or longer. Using fundamental analysis, the fund then seeks companies within these sectors that have proven track records and dominant positions in their industries. The fund employs a buy-and-hold investment strategy, which generally has resulted in an annual portfolio turnover of below 15%.A low portfolio turnover rate helps reduce the funds trading costs and minimizes tax liability by limiting the distribution of capital gains. 3 The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Waning Economic Concerns Fueled a Market Rally Soon after the start of 2010, a number of new developments shook investors confidence in ongoing global and domestic economic recoveries. Europe was roiled by a sovereign debt crisis that led to austerity measures throughout the region, and mixed housing and employment data in the United States weighed on already mild growth.As a result, U.S. stocks generally declined amid heightened volatility over the first half of the year. Later, however, it became more clear that investors economic concerns may have been overblown. Corporate earnings improved, commodity prices climbed amid robust demand from the emerging markets, and the U.S. and global economies remained on mildly upward trajectories. The resolution of midterm elections and new stimulative programs by the Federal Reserve Board also boosted investor sentiment, and the S&P 500 Index ended the year with double-digit gains. Quality Bias Dampened Relative Performance In this environment, the well-established industry leaders on which the fund focuses generally underperformed smaller, more speculative companies. In addition, companies in more economically-sensitive industry groups fared better than those in traditionally defensive sectors. That being said, the fund roughly matched the benchmarks performance, due in part to strong results in the consumer staples sector.Top performers included leading companies with rising dividends and a strong presence in global markets, such as Philip Morris International, Coca-Cola, Nestle and Altria Group. In the information technology sector, electronics innovator Apple continued to gain value on the success of its tablet computing and smartphone products. The materials sector also contributed positively to relative performance, as higher commodity prices and resurgent global industrial activity supported gains in Freeport-McMoRan Copper & Gold and Praxair, respectively. The funds underweighted position in industrial stocks weighed on relative performance. Although the funds industrial holdings included Caterpillar, General Electric, UnitedTechnologies and other companies that gained value, relatively light exposure to the sector limited their impact on the funds overall results. In addition, disappointing stock selections hurt performance in the health care sector, where large pharmaceutical companies such as Abbott Laboratories struggled under regulatory pressures stemming from health care reform legislation.Although the funds underweighted exposure to the financials 4 sector helped cushion volatility as the industry recovered from the global financial crisis, Bank of America , HSBC Holdings and JPMorgan Chase & Co. hurt relative returns. New Opportunities in a Recovering Economy Although we expect the U.S. and global economic rebounds to gain momentum in 2011, overseas markets appear likely to grow more robustly than the United States. Therefore, in our view, investors are more likely to favor large, multinational companies with solid business fundamentals. In addition, we believe that equities may be poised for further gains if companies deploy some of the massive cash reserves on their balance sheets. To prepare for these developments, we identified new opportunities in investment manager Franklin Resources, industrial gas producer Air Products and Chemicals, Kraft Foods,Walt Disney, International Business Machines and medical robotics specialist Intuitive Surgical. We eliminated positions in Bank of America, Fluor , General Dynamics , Halliburton , HSBC Holdings and Becton, Dickinson & Co. January 18, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Fund shares are only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects monthly reinvestment of dividends and, where applicable, capital gain distributions.The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U.S. stock market performance. Investors cannot invest directly in an index. 3 Achieving tax efficiency is not a part of the funds investment objective, and there can be no guarantee that the fund will achieve any particular level of taxable distributions in future years. In periods when the manager has to sell significant amounts of securities (e.g., during periods of significant net redemptions or changes in index components) funds can be expected to be less tax efficient than during periods of more stable market conditions and asset flows. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares 15.32% 4.44% 2.23% Service shares 15.04% 4.18% 1.97% Standard & Poors 500 Composite Stock Price Index 15.08% 2.29% 1.42%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund,Appreciation Portfolio on 12/31/00 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund,Appreciation Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.56 $ 5.96 Ending value (after expenses) $1,234.00 $1,232.20 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $4.13 $5.40 Ending value (after expenses) $1,021.12 $1,019.86  Expenses are equal to the funds annualized expense ratio of .81% for Initial Shares and 1.06% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks98.9% Shares Value ($) Consumer Discretionary10.0% Christian Dior 65,500 9,356,768 McDonalds 160,900 12,350,684 McGraw-Hill 107,100 3,899,511 News, Cl. A 338,136 4,923,260 News, Cl. B 7,700 a 126,434 Target 159,700 9,602,761 Walt Disney 90,000 3,375,900 Consumer Staples35.2% Altria Group 488,100 12,017,022 Coca-Cola 472,600 31,082,902 Estee Lauder, Cl. A 41,200 3,324,840 Kraft Foods, Cl. A 160,000 5,041,600 Nestle, ADR 378,400 22,257,488 PepsiCo 142,900 9,335,657 Philip Morris International 488,100 28,568,493 Procter & Gamble 255,000 16,404,150 SYSCO 78,700 2,313,780 Wal-Mart Stores 156,600 8,445,438 Walgreen 319,300 12,439,928 Whole Foods Market 45,100 2,281,609 Energy17.8% Chevron 177,900 16,233,375 ConocoPhillips 165,100 11,243,310 Exxon Mobil 321,364 23,498,136 Occidental Petroleum 120,100 11,781,810 Royal Dutch Shell, ADR 122,500 8,180,550 Total, ADR 124,400 6,652,912 Financial3.4% Franklin Resources 41,000 4,559,610 JPMorgan Chase & Co. 242,300 10,278,366 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Health Care9.0% Abbott Laboratories 176,800 8,470,488 Intuitive Surgical 8,000 b 2,062,000 Johnson & Johnson 224,900 13,910,065 Medtronic 90,200 3,345,518 Merck & Co. 143,200 5,160,928 Novo Nordisk, ADR 6,300 709,191 Roche Holding, ADR 150,700 a 5,523,155 Industrial2.8% Caterpillar 39,400 3,690,204 General Electric 244,800 4,477,392 United Technologies 49,000 3,857,280 Information Technology15.2% Apple 59,000 b 19,031,040 Automatic Data Processing 85,400 3,952,312 Cisco Systems 190,100 b 3,845,723 Intel 757,900 15,938,637 International Business Machines 67,000 9,832,920 Microsoft 164,000 4,578,880 QUALCOMM 50,800 2,514,092 Texas Instruments 193,300 6,282,250 Materials5.5% Air Products & Chemicals 12,000 1,091,400 Freeport-McMoRan Copper & Gold 78,500 9,427,065 Praxair 95,200 9,088,744 Rio Tinto, ADR 63,000 a 4,514,580 Total Common Stocks (cost $275,574,227) 10 Other Investment6.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $28,098,000) 28,098,000 c Investment of Cash Collateral for Securities Loaned2.1% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $9,340,956) 9,340,956 c Total Investments (cost $313,013,183) 107.5% Liabilities, Less Cash and Receivables (7.5%) Net Assets 100.0% ADRAmerican Depository Receipts a Security, or portion thereof, on loan.At December 31, 2010, the market value of the funds securities on loan was $9,147,752 and the market value of the collateral held by the fund was $9,340,956. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Staples 35.2 Money Market Investments 8.6 Energy 17.8 Materials 5.5 Information Technology 15.2 Financial 3.4 Consumer Discretionary 10.0 Industrial 2.8 Health Care 9.0  Based on net assets. See notes to financial statements. The Fund 11 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $9,147,752)Note 1(c): Unaffiliated issuers 275,574,227 430,880,158 Affiliated issuers 37,438,956 37,438,956 Cash 1,750,351 Dividends and interest receivable 895,359 Receivable for investment securities sold 219,830 Receivable for shares of Beneficial Interest subscribed 157,728 Prepaid expenses 21,155 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 246,217 Due to Fayez Sarofim & Co. 83,807 Payable for shares of Beneficial Interest redeemed 25,928,470 Liability for securities on loanNote 1(c) 9,340,956 Accrued expenses 82,646 Net Assets ($) Composition of Net Assets ($): Paid-in capital 275,309,749 Accumulated undistributed investment incomenet 7,349,430 Accumulated net realized gain (loss) on investments (2,283,669) Accumulated net unrealized appreciation (depreciation) on investments 155,305,931 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 310,385,005 125,296,436 Shares Outstanding 8,758,579 3,556,800 Net Asset Value Per Share ($) See notes to financial statements. 12 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $234,587 foreign taxes withheld at source): Unaffiliated issuers 10,583,654 Affiliated issuers 7,236 Income from securities lendingNote 1(c) 31,254 Total Income Expenses: Investment advisory feeNote 3(a) 2,010,227 Sub-investment advisory feeNote 3(a) 821,079 Distribution feesNote 3(b) 224,937 Prospectus and shareholders reports 62,192 Professional fees 58,186 Custodian feesNote 3(b) 31,359 Trustees fees and expensesNote 3(c) 24,752 Shareholder servicing costsNote 3(b) 11,657 Loan commitment feesNote 2 6,698 Miscellaneous 18,640 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (14) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions (586,025) Net unrealized appreciation (depreciation) on investments 51,126,895 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 13 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 7,352,431 7,717,871 Net realized gain (loss) on investments (586,025) (510,962) Net unrealized appreciation (depreciation) on investments 51,126,895 60,652,949 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (6,320,853) (7,001,494) Service Shares (1,386,410) (2,105,903) Net realized gain on investments: Initial Shares  (20,429,999) Service Shares  (6,936,376) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 27,881,230 18,877,697 Service Shares 75,657,393 19,723,726 Dividends reinvested: Initial Shares 6,320,853 27,431,493 Service Shares 1,386,410 9,042,279 Cost of shares redeemed: Initial Shares (48,910,102) (57,566,405) Service Shares (38,807,049) (50,316,690) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 361,966,668 363,388,482 End of Period Undistributed investment incomenet 7,349,430 7,705,294 14 Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 864,720 683,761 Shares issued for dividends reinvested 199,459 1,142,027 Shares redeemed (1,544,798) (2,102,520) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 2,347,577 744,098 Shares issued for dividends reinvested 43,916 377,863 Shares redeemed (1,138,271) (1,906,189) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 15 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 31.40 28.88 44.86 42.55 37.11 Investment Operations: Investment incomenet a .64 .63 .67 .66 .61 Net realized and unrealized gain (loss) on investments 4.09 4.95 (13.01) 2.32 5.42 Total from Investment Operations 4.73 5.58 (12.34) 2.98 6.03 Distributions: Dividends from investment incomenet (.69) (.78) (.77) (.67) (.59) Dividends from net realized gain on investments  (2.28) (2.87)   Total Distributions (.69) (3.06) (3.64) (.67) (.59) Net asset value, end of period 35.44 31.40 28.88 44.86 42.55 Total Return (%) 15.32 22.56 (29.55) 7.14 16.48 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .81 .80 .81 .80 .82 Ratio of net expenses to average net assets .81 .80 .81 .80 .82 Ratio of net investment income to average net assets 2.01 2.31 1.82 1.52 1.58 Portfolio Turnover Rate 11.90 1.49 3.41 5.17 3.86 Net Assets, end of period ($ x 1,000) 310,385 290,073 274,782 569,422 681,035 a Based on average shares outstanding at each month end. See notes to financial statements. 16 Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 31.21 28.70 44.59 42.32 36.92 Investment Operations: Investment incomenet a .58 .59 .58 .56 .51 Net realized and unrealized gain (loss) on investments 4.05 4.89 (12.94) 2.30 5.41 Total from Investment Operations 4.63 5.48 (12.36) 2.86 5.92 Distributions: Dividends from investment incomenet (.61) (.69) (.66) (.59) (.52) Dividends from net realized gain on investments  (2.28) (2.87)   Total Distributions (.61) (2.97) (3.53) (.59) (.52) Net asset value, end of period 35.23 31.21 28.70 44.59 42.32 Total Return (%) 15.04 22.23 (29.72) 6.85 16.21 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.05 1.06 1.05 1.07 Ratio of net expenses to average net assets 1.06 1.05 1.06 1.05 1.07 Ratio of net investment income to average net assets 1.74 2.15 1.61 1.27 1.33 Portfolio Turnover Rate 11.90 1.49 3.41 5.17 3.86 Net Assets, end of period ($ x 1,000) 125,296 71,893 88,606 121,006 114,746 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 17 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Appreciation Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to seek long-term capital growth consistent with the preservation of capital. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Fayez Sarofim & Co. (Sarofim & Co.) serves as the funds sub-investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and inter- 18 pretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental ana- The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) lytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 20 The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  373,685,514   Equity Securities Foreign  57,194,644   Mutual Funds 37,438,956    See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result 22 of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010, The Bank of New York Mellon earned $13,395 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 614,000 108,028,000 80,544,000 28,098,000 6.5 Dreyfus Institutional Cash Advantage Fund 6,075,420 60,023,170 56,757,634 9,340,956 2.1 Total (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follow: ordinary income $7,349,430, accumulated capital losses $1,391,564 and unrealized appreciation $154,413,826. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $658,768 of the carryover expires in fiscal 2017 and $732,796 expires in fiscal 2018. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $7,707,263 and $9,239,227 and long-term capital gains $0 and $27,234,545, respectively. During the period ended December 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency exchange gains and losses, the fund decreased accumulated undistributed investment income-net by $1,032 and increased accumulated net realized gain (loss) on investments by the same amount. Ne assets and net asset value per share were not affected by this reclassification. 24 NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended on December 31, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .5325% of the value of the funds average daily net assets. Pursuant to a sub-investment advisory agreement with Sarofim & Co., the fund pays Sarofim & Co. a monthly sub-investment advisory fee at the annual rate of .2175% of the value of the funds average daily net assets. Both fees are payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets. The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $224,937 pursuant to the Plan. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $1,399 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $223 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $14. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $31,359 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $205,184, Rule 12b-1 distribution plan fees $31,277, custodian fees $7,800, chief compliance officer fees $1,728 and transfer agency per account fees $228. 26 (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2010, amounted to $63,990,270 and $43,860,020, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended December 31, 2010. At December 31, 2010, the cost of investments for federal income tax purposes was $313,905,288; accordingly, accumulated net unrealized appreciation on investments was $154,413,826, consisting of $162,603,833 gross unrealized appreciation and $8,190,007 gross unrealized depreciation. The Fund 27 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, Appreciation Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Variable Investment Fund, Appreciation Portfolio (one of the series comprising Dreyfus Variable Investment Fund) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Variable Investment Fund, Appreciation Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 28 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 29 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. 32 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 33 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 34 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Options Written 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Growth and Income Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, Growth and Income Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by John Bailer and Elizabeth Slover, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Variable Investment Fund, Growth and Income Portfolios Initial shares achieved a 18.61% total return, and its Service shares achieved a total return of 18.29%. 1 The funds benchmark, the Standard & Poors 500 Composite Stock Price Index (the S&P 500 Index), returned 15.08% for the same period. 2 Although stocks encountered heightened volatility in 2010 when investors grew concerned regarding several new economic developments, a rally in the fall enabled equities to end the year with double-digit gains.The fund produced higher returns than its benchmark, as our stock selection strategy produced above-average returns in nine of the benchmarks 10 economic sectors. The Funds Investment Approach To pursue the funds goal of seeking long-term capital growth, current income and growth of income consistent with reasonable investment risk, the fund invests primarily in stocks of domestic and foreign issuers. We seek to create a portfolio that includes a blend of growth and dividend-paying stocks, as well as other investments that provide income.We choose stocks through a disciplined investment process that combines computer modeling techniques, bottom-up fundamental analysis and risk management.The investment process is designed to provide investors with investment exposure to sector weightings and risk characteristics similar to those of the S&P 500 Index. Waning Economic Concerns Fueled a Market Rally Although much of the world already had emerged from recession by the start of 2010, a number of new developments shook investors confidence in the global and domestic economic recoveries. Europe was roiled by a sovereign debt crisis when Greece and, later, Ireland found themselves unable to finance heavy debt loads, leading to fiscal The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) austerity measures that threatened the regions sluggish economic rebound. Meanwhile, disappointing housing and employment data in the United States weighed on already mild growth, as did a massive oil spill in the Gulf of Mexico. As a result, U.S. stocks generally declined amid heightened volatility over the first half of the year. However, it became clearer over the summer that investors economic concerns may have been overblown. Corporate earnings exceeded analysts expectations, commodity prices climbed amid robust demand from the worlds emerging markets, and the U.S. and global economies remained on upward trajectories. New stimulative efforts by the Federal Reserve Board also boosted investor sentiment, helping the S&P 500 Index end the year with double-digit gains. Security Selections Successful in Most Sectors The funds security selection process proved effective in this market environment. Our stock picks in the information technology sector emphasized companies engaged in the emerging trend of cloud computing, in which businesses maintain data and applications over the Internet. Holdings such as virtualization software developer VMWare and data integration specialist Informatica advanced as this trend gained traction. In addition, global positioning systems maker Trimble Navigation gained value after obtaining a foothold in India through a major acquisition. In the consumer staples sector, income growth among high earners supported the stocks of organic grocery chain Whole Foods Market, cosmetics maker Estee Lauder and other higher-end retail brands. Similarly, in the consumer discretionary sector, substantial subscriber growth lifted the stock of movie rental company Netflix, and Internet retailer Amazon.com enjoyed a particularly robust holiday season. Although disappointments in 2010 proved to be relatively mild, shortfalls in the financials sector weighed on the funds relative performance as Bank of America, JPMorgan Chase & Co. and U.S. Bancorp struggled with underperforming loans and industry-wide issues surrounding the mortgage foreclosure process. In addition, the funds underweighted exposure to real estate investment trusts hurt its returns compared to the benchmark. In the utilities sector, our preference for unregulated power producers undermined results when regulated utilities generally fared better. 4 Positioned for a More Selective Market Environment We ended 2010 with a cautiously optimistic outlook for 2011.While a number of economic headwinds remain, fears of a double-dip recession have receded. Corporations now have record amounts of cash on their balance sheets, profits in some industries have returned to pre-recession levels, and several domestic political uncertainties were resolved in the weeks following the midterm elections. Nonetheless, stubbornly high U.S. unemployment and geopolitical turmoil could continue to challenge investor sentiment. We believe that investors will become more selective in such an environment, favoring companies that can grow in a sluggish economy and avoiding those with weaker underlying business fundamentals. Consequently, we have increased the funds exposure to the consumer discretionary sector, where several trends imply a favorable environment for retailers and media companies that create programming content.We have maintained underweighted exposure to the utilities sector, where we have found few opportunities meeting our investment criteria. January 18, 2011 Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions. The Standard & Poors 500 Composite Stock Price Index is a widely accepted, unmanaged index of U. S. stock market performance. Investors cannot invest directly in an index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares 18.61% 2.48% 1.11% Service shares 18.29% 2.25% 0.90% Standard & Poors 500 Composite Stock Price Index 15.08% 2.29% 1.42%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, Growth and Income Portfolio on 12/31/00 to a $10,000 investment made in the Standard & Poors 500 Composite Stock Price Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses (after any expense reimbursements).The Index is a widely accepted, unmanaged index of U.S. stock market performance. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Growth and Income Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 5.03 $ 6.46 Ending value (after expenses) $1,268.80 $1,267.00 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 4.48 $ 5.75 Ending value (after expenses) $1,020.77 $1,019.51  Expenses are equal to the funds annualized expense ratio of .88% for Initial Shares and 1.13% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks98.7% Shares Value ($) Consumer Discretionary16.3% Abercrombie & Fitch, Cl. A 5,640 325,033 Amazon.com 6,670 a 1,200,600 Autoliv 5,170 b 408,120 Carnival 17,852 823,156 Dicks Sporting Goods 8,650 a 324,375 DIRECTV, Cl. A 11,800 a 471,174 General Motors 5,910 217,843 Guess? 5,750 272,090 Home Depot 6,034 211,552 Johnson Controls 20,910 798,762 Las Vegas Sands 5,910 a 271,565 Limited Brands 19,170 589,094 Lowes 11,850 297,198 Macys 16,320 412,896 Mattel 8,210 208,780 Netflix 1,770 a,b 310,989 Newell Rubbermaid 22,560 410,141 News, Cl. A 40,590 590,990 Nordstrom 10,430 442,023 Omnicom Group 45,380 2,078,404 Staples 33,820 770,081 Target 18,480 1,111,202 Time Warner 47,056 1,513,792 Consumer Staples8.3% Clorox 1,370 86,694 CVS Caremark 6,372 221,554 Dr. Pepper Snapple Group 17,690 621,980 Energizer Holdings 4,650 a 338,985 Estee Lauder, Cl. A 4,020 324,414 PepsiCo 32,730 2,138,251 Philip Morris International 31,435 1,839,891 Procter & Gamble 10,050 646,517 Walgreen 9,950 387,652 Whole Foods Market 10,240 518,042 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy11.0% Cameron International 8,020 a 406,855 ConocoPhillips 18,060 1,229,886 Exxon Mobil 58,200 4,255,584 Halliburton 9,690 395,643 Newfield Exploration 4,060 a 292,767 Occidental Petroleum 13,440 1,318,464 Schlumberger 19,280 1,609,880 Financial13.3% Aflac 5,940 335,194 American Express 15,760 676,419 Ameriprise Financial 7,310 420,691 Bank of America 94,030 1,254,360 Capital One Financial 8,200 348,992 Charles Schwab 13,450 230,130 Citigroup 135,460 a 640,726 Franklin Resources 1,760 195,730 Goldman Sachs Group 3,280 551,565 Janus Capital Group 18,140 235,276 JPMorgan Chase & Co. 48,186 2,044,050 Marsh & McLennan 7,860 214,892 MetLife 18,080 803,475 Morgan Stanley 21,990 598,348 Peoples United Financial 11,120 155,791 Prudential Financial 4,320 253,627 TD Ameritrade Holding 10,920 207,371 Travelers 5,220 290,806 U.S. Bancorp 56,430 1,521,917 Wells Fargo & Co. 14,850 460,202 Health Care10.2% Agilent Technologies 7,630 a 316,111 Alexion Pharmaceuticals 3,140 a 252,927 Allergan 5,600 384,552 Allscripts Healthcare Solutions 14,450 a 278,451 Cardinal Health 15,400 589,974 10 Common Stocks (continued) Shares Value ($) Health Care (continued) Celgene 6,210 a 367,259 Covidien 9,420 430,117 Express Scripts 6,970 a 376,729 Hospira 4,980 a 277,336 Johnson & Johnson 3,020 186,787 McKesson 4,950 348,381 Merck & Co. 40,710 1,467,188 Pfizer 137,509 2,407,783 Sanofi-Aventis, ADR 7,070 227,866 St. Jude Medical 8,880 a 379,620 Vertex Pharmaceuticals 6,700 a 234,701 Warner Chilcott, Cl. A 10,280 231,917 Industrial12.3% Caterpillar 18,220 1,706,485 Cooper Industries 10,290 599,804 Cummins 6,140 675,461 Dover 15,380 898,961 Eaton 3,340 339,043 General Electric 126,330 2,310,576 Hubbell, Cl. B 4,990 300,049 Ingersoll-Rand 18,040 849,504 Norfolk Southern 6,320 397,022 Pitney Bowes 57,690 b 1,394,944 United Technologies 14,270 1,123,334 Information Technology18.2% Akamai Technologies 8,370 a 393,808 Amphenol, Cl. A 8,930 471,325 AOL 9,559 a 226,644 Apple 8,063 a 2,600,801 BMC Software 10,460 a 493,084 Cree 8,780 a,b 578,514 F5 Networks 3,300 a 429,528 Google, Cl. A 2,553 a 1,516,405 Informatica 6,850 a 301,606 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Information Technology (continued) International Business Machines 9,960 1,461,730 Microsoft 27,767 775,255 NetApp 9,000 a 494,640 Oracle 43,030 1,346,839 Paychex 25,570 790,369 QUALCOMM 40,830 2,020,677 Salesforce.com 2,580 a 340,560 Teradata 12,410 a 510,796 Trimble Navigation 11,980 a 478,361 VMware, Cl. A 4,760 a 423,212 Materials4.9% Air Products & Chemicals 11,430 1,039,558 Crown Holdings 9,700 a 323,786 Dow Chemical 12,410 423,677 Freeport-McMoRan Copper & Gold 12,417 1,491,158 Mosaic 7,230 552,083 Packaging Corp. of America 14,210 367,186 Telecommunication Services3.6% AT&T 31,230 917,537 Vodafone Group, ADR 45,760 1,209,437 Windstream 72,750 b 1,014,135 Utilities.6% Entergy 4,870 344,943 Questar 10,930 c 190,291 Total Common Stocks (cost $69,998,006) Preferred Stocks.2% Consumer Discretionary General Motors, Conv., Ser. B (cost $192,322) 3,700 12 Other Investment1.0% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $874,000) 874,000 d Investment of Cash Collateral for Securities Loaned4.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $3,432,688) 3,432,688 d Total Investments (cost $74,497,016) 103.9% Liabilities, Less Cash and Receivables (3.9%) Net Assets 100.0% ADRAmerican Depository Receipts a Non-income producing security. b Security, or portion thereof, on loan.At December 31, 2010, the market value of the funds securities on loan was $3,336,032 and the market value of the collateral held by the fund was $3,432,688. c Held by a broker as collateral for open options written. d Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Information Technology 18.2 Consumer Staples 8.3 Consumer Discretionary 16.5 Money Market Investments 5.0 Financial 13.3 Materials 4.9 Industrial 12.3 Telecommunication Services 3.6 Energy 11.0 Utilities .6 Health Care 10.2  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF OPTIONS WRITTEN December 31, 2010 Number of Contracts Value ($) Call Options; Questar, January 2011 @ $19 (premiums received $2,616) 109 a a Non-income producing security. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $3,336,032)Note 1(b): Unaffiliated issuers 70,190,328 85,213,515 Affiliated issuers 4,306,688 4,306,688 Cash 53,512 Receivable for investment securities sold 466,862 Dividends receivable 167,893 Prepaid expenses 3,893 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 60,839 Liability for securities on loanNote 1(b) 3,432,688 Payable for investment securities purchased 431,873 Payable for shares of Beneficial Interest redeemed 57,762 Outstanding options written, at value (premiums received $2,616)See Statement of Options WrittenNote 4 1,090 Accrued expenses 49,095 Net Assets ($) Composition of Net Assets ($): Paid-in capital 98,127,359 Accumulated undistributed investment incomenet 51,989 Accumulated net realized gain (loss) on investments (27,025,045) Accumulated net unrealized appreciation (depreciation) on investments and options transactions 15,024,713 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 77,150,784 9,028,232 Shares Outstanding 3,904,455 456,585 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $1,122 foreign taxes withheld at source): Unaffiliated issuers 1,769,764 Affiliated issuers 991 Income from securities lendingNote 1(b) 1,452 Total Income Expenses: Investment advisory feeNote 3(a) 652,276 Professional fees 45,480 Distribution feesNote 3(b) 22,687 Prospectus and shareholders reports 21,727 Custodian feesNote 3(b) 18,443 Trustees fees and expensesNote 3(c) 7,857 Shareholder servicing costsNote 3(b) 2,991 Loan commitment feesNote 2 1,601 Interest expenseNote 2 1,013 Miscellaneous 10,224 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (4) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 11,795,990 Net realized gain (loss) on options transactions 11,872 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments 1,280,552 Net unrealized appreciation (depreciation) on options transactions 5,112 Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 987,912 1,071,738 Net realized gain (loss) on investments 11,807,862 (4,232,643) Net unrealized appreciation (depreciation) on investments 1,285,664 24,422,349 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (902,514) (978,044) Service Shares (82,430) (98,191) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 2,666,633 2,644,559 Service Shares 182,777 190,779 Dividends reinvested: Initial Shares 902,514 978,044 Service Shares 82,430 98,191 Cost of shares redeemed: Initial Shares (21,275,606) (12,372,763) Service Shares (2,655,475) (2,454,340) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 93,179,249 83,909,570 End of Period Undistributed investment incomenet 51,989 49,021 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 150,055 191,453 Shares issued for dividends reinvested 50,634 70,119 Shares redeemed (1,229,028) (899,770) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 10,621 13,743 Shares issued for dividends reinvested 4,597 7,128 Shares redeemed (151,113) (180,860) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 16.86 13.27 25.42 24.79 21.82 Investment Operations: Investment incomenet a .20 .19 .13 .19 .18 Net realized and unrealized gain (loss) on investments 2.91 3.59 (9.53) 1.79 2.97 Total from Investment Operations 3.11 3.78 (9.40) 1.98 3.15 Distributions: Dividends from investment incomenet (.21) (.19) (.13) (.19) (.18) Dividends from net realized gain on investments   (2.62) (1.16)  Total Distributions (.21) (.19) (2.75) (1.35) (.18) Net asset value, end of period 19.76 16.86 13.27 25.42 24.79 Total Return (%) 18.61 28.79 (40.41) 8.44 14.51 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .88 .88 .85 .81 .84 Ratio of net expenses to average net assets .88 .84 .85 .81 .83 Ratio of net investment income to average net assets 1.16 1.32 .66 .76 .78 Portfolio Turnover Rate 82.26 113.45 134.81 71.85 124.50 Net Assets, end of period ($ x 1,000) 77,151 83,182 73,919 149,445 168,965 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 16.87 13.28 25.43 24.80 21.83 Investment Operations: Investment incomenet a .16 .15 .08 .14 .14 Net realized and unrealized gain (loss) on investments 2.91 3.59 (9.53) 1.79 2.97 Total from Investment Operations 3.07 3.74 (9.45) 1.93 3.11 Distributions: Dividends from investment incomenet (.17) (.15) (.08) (.14) (.14) Dividends from net realized gain on investments   (2.62) (1.16)  Total Distributions (.17) (.15) (2.70) (1.30) (.14) Net asset value, end of period 19.77 16.87 13.28 25.43 24.80 Total Return (%) 18.29 28.44 (40.53) 8.19 14.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.13 1.13 1.10 1.06 1.09 Ratio of net expenses to average net assets 1.13 1.09 1.10 1.00 1.00 Ratio of net investment income to average net assets .91 1.08 .40 .55 .61 Portfolio Turnover Rate 82.26 113.45 134.81 71.85 124.50 Net Assets, end of period ($ x 1,000) 9,028 9,997 9,990 21,294 19,213 a Based on average shares outstanding at each month end. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering seven series, including the Growth and Income Portfolio (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series.The funds investment objective is to provide long-term capital growth, current income and growth of income, consistent with reasonable investment risk. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary ofThe Bank of NewYork Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board ofTrustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board ofTrustees, certain factors may be considered such as: fundamental ana- 22 lytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Options traded over-the-counter are valued at the mean between the bid and asked price. Options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  83,368,092   Equity Securities Foreign  1,845,423   Mutual Funds 4,306,688   Liabilities ($) Other Financial Instruments : Options Written (1,090)    See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measure- 24 ments. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010,The Bank of NewYork Mellon earned $622 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 340,000 14,782,000 14,248,000 874,000 1.0 Dreyfus Institutional Cash Advantage Fund 2,068,498 20,384,085 19,019,895 3,432,688 4.0 Total (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. The fund declares and pays dividends from investment income-net on a quarterly basis. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund rec- 26 ognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $48,565, accumulated capital losses $26,755,443 and unrealized appreciation $14,758,535. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $17,025,805 of the carryover expires in fiscal 2016 and $9,729,638 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009, were as follows: ordinary income $984,944 and $1,076,235, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010 was approximately $70,100 with related weighted average annualized interest rate of 1.44% NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $22,687 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $439 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services 28 related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $73 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $4. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $18,443 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $54,564, Rule 12b-1 distribution plan fees $1,912, custodian fees $2,560, chief compliance officer fees $1,728 and transfer agency per account fees $75. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and options transactions, during the period ended December 31, 2010, amounted to $70,432,328 and $90,949,607, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Options: The fund purchases and writes (sells) put and call options to hedge against changes in the values of equities, or as a substitute for an investment.The fund is subject to market risk in the course of pursuing its investment objectives through its investments in options contracts.A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. 30 As a writer of an option, the fund has no control over whether the underlying securities may be sold (called) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended December 31, 2010: Options Terminated Number of Premiums Net Realized Options Written: Contracts Received ($) Cost ($) Gain ($) Contracts outstanding December 31, 2009 60 13,214 Contracts written 305 21,625 Contracts terminated: Contracts closed 187 26,006 20,351 5,655 Contracts expired 69 6,217  6,217 Total contracts terminated 256 32,223 20,351 11,872 Contracts Outstanding December 31, 2010 The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2010: Average Market Value ($) Equity options contracts written 3,142 At December 31, 2010, the cost of investments for federal income tax purposes was $74,763,194; accordingly, accumulated net unrealized appreciation on investments was $14,757,009, consisting of $15,763,485 gross unrealized appreciation and $1,006,476 gross unrealized depreciation. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, Growth and Income Portfolio We have audited the accompanying statement of assets and liabilities, including the statements of investments and options written, of Dreyfus Variable Investment Fund, Growth and Income Portfolio (one of the series comprising Dreyfus Variable Investment Fund) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein.These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Variable Investment Fund, Growth and Income Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 32 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. The Fund 33 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. 36 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 37 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 38 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 14 Statement of Assets and Liabilities 15 Statement of Operations 16 Statement of Changes in Net Assets 18 Financial Highlights 20 Notes to Financial Statements 31 Report of Independent Registered Public Accounting Firm 32 Important Tax Information 33 Board Members Information 35 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Equity Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, International Equity Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see potential value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Jon Bell, Portfolio Manager, Newton Capital Management Limited, Sub-Investment Adviser Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Variable Investment Fund, International Equity Portfolio, produced a total return of 10.03% for its Initial shares, and its Service shares produced a total return of 9.74%. 1 This compares with a 7.75% return for the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), for the same period. 2 Despite several stubborn headwinds and heightened market volatility over the first half of 2010, increased confidence in a recovering global economy lifted international stocks later in the year.The fund produced higher returns than its benchmark, primarily due to the success of our security selection strategy in the financials, materials and energy sectors. The Funds Investment Approach The fund seeks capital growth by investing primarily in stocks of foreign companies. The process of identifying investment ideas begins by identifying a core list of investment themes.These (typically global) themes are based primarily on observable economic, industrial or social trends that Newton believes will positively affect certain markets, industries or companies, and these ideas help us to identify areas of investment opportunity and risk. Such themes currently include all change , which asserts that the bursting of the credit bubble heralds a number of structural changes in economies and financial markets (and provides the rationale for the portfolios underweighted exposure to the financial sector). Elsewhere, the networked world theme identifies the opportunities inherent in the growth of information technology networks around the world. When choosing stocks, we consider trends in economic variables, such as gross domestic product, inflation and interest rates; investment themes, such as new technologies and globalization; the relative values of equities, bonds and cash; company fundamentals; and long-term trends in currency movements.Within markets and sectors determined The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to be relatively attractive, we seek what we believe are attractively priced companies that possess a sustainable competitive advantage in their market or sector. Securities are generally sold when themes or strategies change, when we determine that the companys prospects have changed, or when a stock becomes fully valued by the market. Global Markets Rebounded in a Late Rally The year 2010 proved to be a volatile one for the global economy and financial markets. Although many nations had emerged from recession when the year began, several challenges continued to weigh on investor sentiment. Chief among them was a sovereign debt crisis in Europe, where Greece and, later, Ireland found themselves unable to finance heavy debt loads. In response, a number of governments adopted austerity budgets that threatened to dampen an already sluggish regional rebound. Meanwhile, inflationary pressures in China triggered concerns about a major engine of global growth, and high unemployment and troubled housing markets weighed on the U.S. economy. Consequently, international stocks declined sharply in the spring. Over the summer, however, evidence emerged that these economic concerns might have been overblown. Most European banks passed a series of stress tests, corporate earnings climbed, mergers-and-acquisitions activity intensified, commodity prices rose, and major central banks implemented new programs to ease monetary policy. These developments bolstered investor sentiment, and stocks in most markets rallied, ending the year with respectable gains. Security Selections Boosted Funds Results The fund achieved particularly attractive results in the financials sector, where we focused on banks with little exposure to troubled loans. For example, the fund avoided weakness in Spains Banco Santander but participated in gains in Banco Santander-Chile . Japans Sumitomo Mitsui Financial Group rallied from depressed levels when it announced that it had no need to raise new capital, and Bangkok Bank and Bank of Ayudhya inThailand prospered despite local political unrest. Swiss banking giant UBS rebounded following more certainty on capital levels and the easing of fears regarding the proposed settlement on tax evasion. The funds investments in the materials and energy sectors generally benefited from higher commodity prices in 2010. In addition, U.K. energy producer Bowleven reported significant oil discoveries, and 4 Canadas Potash Corp. of Saskatchewan received a takeover offer that unlocked its intrinsic value. Disappointments during 2010 included French defense contractor Thales, which suffered amid government budget cutbacks and problems related to contracts signed under previous management. Japanese investment bank Nomura Holdings struggled as it attempted to expand in the United States. Finding Opportunities in Changing Markets We expect the global economic recovery to persist, with generally sluggish growth in developed markets and more robust expansion in emerging markets. Moreover, in our view, business fundamentals are likely to vary from one market to another, suggesting that selectivity will be key to success in 2011.Therefore, we have intensified our focus on companies that appear poised for earnings growth either stemming from or despite global deleveraging activity, potential inflationary pressures, and the realignment of capital flows between developed and emerging markets. January 18, 2011 Please note, the position in any security highlighted with italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares 10.03% 2.84% 3.41% Service shares 9.74% 2.58% 3.14% Morgan Stanley Capital International Europe, Australasia, Far East Index 7.75% 2.46% 3.50%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, International Equity Portfolio on 12/31/00 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Equity Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 5.81 $ 7.22 Ending value (after expenses) $1,239.80 $1,237.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 5.24 $ 6.51 Ending value (after expenses) $1,020.01 $1,018.75  Expenses are equal to the funds annualized expense ratio of 1.03% for Initial Shares and 1.28% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks98.9% Shares Value ($) Australia7.7% AMP 102,763 556,010 MacArthur Coal 36,281 474,984 Newcrest Mining 26,936 1,114,126 QBE Insurance Group 34,569 641,732 Santos 44,706 601,287 White Energy 171,406 a 603,079 Woodside Petroleum 6,223 270,889 WorleyParsons 17,310 473,422 Belgium1.1% Anheuser-Busch InBev 11,383 Brazil4.4% Banco Santander Brasil, ADR 58,872 800,659 Hypermarcas 49,911 a 677,407 Natura Cosmeticos 16,294 468,109 Rossi Residencial 40,890 364,315 Tele Norte Leste Participacoes, ADR 25,647 377,011 Canada4.4% Barrick Gold 12,100 646,437 Potash Corporation of Saskatchewan 6,560 1,019,000 Yamana Gold 78,378 1,006,625 China1.7% Mindray Medical International, ADR 11,577 305,633 Sands China 340,800 a 748,876 France4.6% Air Liquide 4,010 507,138 BNP Paribas 8,908 566,742 LOreal 4,632 514,247 Thales 13,428 469,862 Total 14,271 756,144 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany4.2% Bayer 12,349 912,565 Fresenius Medical Care & Co. 8,560 494,499 Gerry Weber International 8,007 393,219 K+S 10,381 781,838 Hong Kong6.2% AIA Group 68,400 192,278 Belle International Holdings 236,000 398,960 GOME Electrical Appliances Holdings 1,202,000 a 432,997 Hongkong Land Holdings 84,000 606,480 Huabao International Holdings 305,000 493,632 Jardine Matheson Holdings 16,000 704,000 Man Wah Holdings 391,567 635,752 New World Development 180,000 338,102 Japan24.2% Asahi Breweries 36,800 712,975 Canon 9,300 482,239 Canon Marketing Japan 28,000 398,670 DON Quijote 16,100 490,397 Fast Retailing 2,200 350,363 Fuji Machine Manufacturing 17,500 347,025 INPEX 127 743,792 JFE Holdings 15,500 539,894 Lawson 9,900 489,574 Makita 16,000 654,268 Mitsubishi 31,000 839,241 Nintendo 1,800 528,316 Nomura Holdings 118,300 750,394 Otsuka Holdings 14,600 a 359,650 Santen Pharmaceutical 14,700 510,580 Softbank 20,700 716,686 Sony 24,800 894,071 Sumco 27,916 a 398,849 10 Common Stocks (continued) Shares Value ($) Japan (continued) Sumitomo Mitsui Financial Group 44,300 1,577,973 Toshiba 113,000 615,174 Towa Pharmaceutical 13,000 722,133 Toyota Motor 42,900 1,701,416 Luxembourg.7% Millicom International Cellular, SDR 4,294 Norway.8% DnB NOR 34,433 Philippines.6% Energy Development 2,734,900 Poland.7% Telekomunikacja Polska 76,142 Singapore2.1% DBS Group Holdings 61,500 686,235 Straits Asia Resources 300,000 582,070 South Africa.6% MTN Group 19,606 Spain1.7% Amadeus IT Holding, Cl. A 19,428 407,081 Telefonica 27,533 624,186 Switzerland11.7% Actelion 9,687 a 530,454 Bank Sarasin & Cie, Cl. B 12,676 577,538 Lonza Group 3,554 284,890 Nestle 22,957 1,344,274 Novartis 18,070 1,061,975 Roche Holding 9,868 1,445,899 Syngenta 2,793 816,990 Transocean 5,825 a 399,028 Zurich Financial Services 2,816 729,449 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Thailand3.0% Bangkok Bank 112,100 567,101 Bank of Ayudhya 1,031,200 880,856 PTT 38,200 405,507 Turkey.7% Turkcell Iletisim Hizmet, ADR 26,265 United Kingdom17.8% Anglo American 28,010 1,456,616 Associated British Foods 32,481 598,068 BG Group 30,655 619,409 BHP Billiton 45,391 1,805,308 Bowleven 107,362 a 634,397 British American Tobacco 22,731 873,056 Bunzl 28,789 322,720 Cable & Wireless Communications 453,165 342,876 Cable & Wireless Worldwide 313,511 321,136 Carnival 10,895 506,531 GlaxoSmithKline 46,205 893,268 ICAP 97,945 816,972 Imagination Technologies Group 21,284 a 119,660 Lloyds Banking Group 349,183 a 357,676 Standard Chartered 19,589 526,985 Vodafone Group 273,602 707,253 Total Common Stocks (cost $50,062,777) 12 Preferred Stocks1.0% Shares Value ($) Brazil Petroleo Brasileiro (cost $618,376) 37,971 Total Investments (cost $50,681,153) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% ADRAmerican Depository Receipts SDRSwedish Depository Receipts a Non-income producing security. Portfolio Summary (Unaudited)  Value (%) Value (%) Materials 21.3 Consumer Services 5.6 Financial 19.0 Industrial 5.4 Consumer Goods 18.0 Technology 2.9 Health Care 10.3 Utilities .6 Oil & Gas 9.0 Telecommunications 7.8  Based on net assets. See notes to financial statements. The Fund 13 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments 50,681,153 61,225,165 Cash 47,827 Cash denominated in foreign currencies 16,515 16,651 Dividends and interest receivable 164,061 Receivable for investment securities sold 78,622 Unrealized appreciation on forward foreign currency exchange contractsNote 4 20,913 Receivable for shares of Beneficial Interest subscribed 2,121 Prepaid expenses 3,929 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 63,260 Unrealized depreciation on forward foreign currency exchange contractsNote 4 101,390 Payable for investment securities purchased 51,105 Payable for shares of Beneficial Interest redeemed 39,551 Accrued expenses 41,759 Net Assets ($) Composition of Net Assets ($): Paid-in capital 70,263,905 Accumulated undistributed investment incomenet 581,118 Accumulated net realized gain (loss) on investments (20,052,054) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions 10,469,255 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 47,443,275 13,818,949 Shares Outstanding 2,886,714 842,091 Net Asset Value Per Share ($) See notes to financial statements. 14 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $106,051 foreign taxes withheld at source): Unaffiliated issuers 1,453,058 Affiliated issuers 809 Interest 630 Total Income Expenses: Investment advisory feeNote 3(a) 429,613 Custodian feesNote 3(b) 85,838 Professional fees 40,531 Distribution feesNote 3(b) 32,614 Prospectus and shareholders reports 25,533 Trustees fees and expensesNote 3(c) 5,886 Shareholder servicing costsNote 3(b) 2,945 Loan commitment feesNote 2 1,178 Interest expenseNote 2 153 Miscellaneous 17,358 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (3) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 1,570,180 Net realized gain (loss) on forward foreign currency exchange contracts (333,103) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 3,832,286 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (257,857) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 15 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 812,851 1,065,978 Net realized gain (loss) on investments 1,237,077 (7,578,794) Net unrealized appreciation (depreciation) on investments 3,574,429 18,304,788 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (739,691) (1,559,455) Service Shares (194,723) (448,204) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 4,924,552 6,141,934 Service Shares 1,706,809 1,743,967 Dividends reinvested: Initial Shares 739,691 1,559,455 Service Shares 194,723 448,204 Cost of shares redeemed: Initial Shares (7,378,266) (7,101,025) Service Shares (2,773,022) (2,418,526) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 59,157,794 48,999,472 End of Period Undistributed investment incomenet 581,118 741,624 16 Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 342,485 481,209 Shares issued for dividends reinvested 49,019 145,065 Shares redeemed (500,686) (560,090) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 117,507 130,075 Shares issued for dividends reinvested 12,904 41,694 Shares redeemed (188,040) (187,243) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.19 12.75 23.12 20.08 16.41 Investment Operations: Investment incomenet a .22 .28 .30 .29 .22 Net realized and unrealized gain (loss) on investments 1.28 2.71 (9.70) 3.10 3.59 Total from Investment Operations 1.50 2.99 (9.40) 3.39 3.81 Distributions: Dividends from investment incomenet (.25) (.55) (.34) (.35) (.14) Dividends from net realized gain on investments   (.63)   Total Distributions (.25) (.55) (.97) (.35) (.14) Net asset value, end of period 16.44 15.19 12.75 23.12 20.08 Total Return (%) 10.03 25.26 (42.22) 17.12 23.31 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.06 1.12 1.10 1.03 1.03 Ratio of net expenses to average net assets 1.06 1.12 1.08 .98 .97 Ratio of net investment income to average net assets 1.47 2.12 1.62 1.37 1.19 Portfolio Turnover Rate 63.67 104.15 99.61 113.77 98.92 Net Assets, end of period ($ x 1,000) 47,443 45,507 37,360 70,923 59,561 a Based on average shares outstanding at each month end. See notes to financial statements. 18 Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 15.17 12.72 23.06 20.05 16.39 Investment Operations: Investment incomenet a .18 .25 .24 .22 .16 Net realized and unrealized gain (loss) on investments 1.28 2.71 (9.66) 3.11 3.61 Total from Investment Operations 1.46 2.96 (9.42) 3.33 3.77 Distributions: Dividends from investment incomenet (.22) (.51) (.29) (.32) (.11) Dividends from net realized gain on investments   (.63)   Total Distributions (.22) (.51) (.92) (.32) (.11) Net asset value, end of period 16.41 15.17 12.72 23.06 20.05 Total Return (%) 9.74 24.89 (42.36) 16.84 23.06 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.31 1.37 1.35 1.28 1.28 Ratio of net expenses to average net assets 1.31 1.37 1.34 1.23 1.21 Ratio of net investment income to average net assets 1.23 1.91 1.33 1.02 .90 Portfolio Turnover Rate 63.67 104.15 99.61 113.77 98.92 Net Assets, end of period ($ x 1,000) 13,819 13,651 11,639 18,607 9,716 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 19 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the International Equity Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a non-diversified series.The funds investment objective is to seek capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. Newton Capital Management Limited (Newton) serves as the funds sub-investment adviser. Newton is also a wholly-owned subsidiary of BNY Mellon and an affiliate of Dreyfus. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of Dreyfus, is the distributor of the funds shares, which are sold without a sales charge.The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized 20 by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. 22 The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  61,225,165   Other Financial Instruments: Forward Foreign Currency Exchange Contracts   20,913  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (101,390)   See Statement of Investments for additional detailed categorizations.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about Fair Value Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements.These new and revised disclosures are required to be implemented for fiscal years The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in the market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. 24 (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 625,000 11,285,000 11,910,000   (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,173,316, accumulated capital losses $19,287,879 and unrealized appreciation $9,112,882. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $7,477,880 of the carryover expires in fiscal 2016 and $11,809,999 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009, were as follows: ordinary income $934,414 and $2,007,659, respectively. During the period ended December 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency exchange gains and losses and passive foreign investment companies, the fund decreased accumulated undistributed investment income-net by $38,943 and increased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. 26 The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010 was approximately $11,000, with a related weighted average annualized interest rate of 1.40%. NOTE 3Investment Advisory Fee, Sub-Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with Dreyfus, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. Pursuant to a sub-investment advisory agreement between Dreyfus and Newton, the sub-investment advisory fee is payable monthly by Dreyfus, and is based upon the value of the funds average daily net assets, computed at the following annual rates: Average Net Assets 0 up to $100 million .35% $100 million up to $1 billion .30% $1 billion up to $1.5 billion .26% In excess of $1.5 billion .20% (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $32,614 pursuant to the Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of Dreyfus, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) period ended December 31, 2010, the fund was charged $241 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $42 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $3. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $85,838 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $38,441, Rule 12b-1 distribution plan fees $2,880, custodian fees $20,171, chief compliance officer fees $1,728 and transfer agency per account fees $40. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the 28 period ended December 31, 2010, amounted to $35,814,314 and $38,191,053, respectively. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) to the unrealized gain on each open contract.The following summarizes open forward contracts at December 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 1/14/2011 349,575 548,533 544,962 (3,571) Japanese Yen, Expiring 1/14/2011 47,796,000 567,884 588,786 20,902 Sales: Proceeds($) British Pound, Expiring 1/4/2011 15,797 24,390 24,629 (239) British Pound, Expiring 1/14/2011 368,100 567,885 573,842 (5,957) Euro, Expiring 1/4/2011 17,393 23,254 23,243 11 Hong Kong Dollar, Expiring 1/4/2011 54,270 6,981 6,982 (1) Japanese Yen, Expiring 1/14/2011 47,796,000 548,533 588,786 (40,253) Japanese Yen, Expiring 5/13/2011 171,188,000 2,060,537 2,111,826 (51,289) Swiss Franc, Expiring 1/3/2011 10,328 11,007 11,047 (40) Swiss Franc, Expiring 1/4/2011 15,528 16,567 16,607 (40) Gross Unrealized Appreciation Gross Unrealized Depreciation The following summarizes the average market value of derivatives out- standing during the period ended December 31, 2010: Average Market Value ($) Forward Contracts 12,956,262 At December 31, 2010, the cost of investments for federal income tax purposes was $52,117,695; accordingly, accumulated net unrealized appreciation on investments was $9,107,470, consisting of $11,650,094 gross unrealized appreciation and $2,542,624 gross unrealized depreciation. 30 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, International Equity Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Variable Investment Fund, International Equity Portfolio (one of the series comprising Dreyfus Variable Investment Fund) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Variable Investment Fund, International Equity Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 The Fund 31 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries.Accordingly, the fund hereby makes the following designations regarding its fiscal year ended December 31, 2010: the total amount of taxes paid to foreign countries was $106,051 the total amount of income sourced from foreign countries was $1,559,109. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2010 calendar year with Form 1099-DIV which will be mailed in early 2011. 32 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. The Fund 35 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 36 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 37 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 15 Statement of Assets and Liabilities 16 Statement of Operations 17 Statement of Changes in Net Assets 19 Financial Highlights 21 Notes to Financial Statements 32 Report of Independent Registered Public Accounting Firm 33 Important Tax Information 34 Board Members Information 36 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, International Value Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, InternationalValue Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad. With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by D. Kirk Henry, Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Variable Investment Fund, InternationalValue Portfolios Initial shares produced a total return of 4.46%, and its Service shares produced a total return of 4.22%. 1 This compares with a 7.75% return for the funds benchmark, the Morgan Stanley Capital International Europe, Australasia, Far East Index (MSCI EAFE Index), for the same period. 2 International stocks in 2010 generally gained value despite significant bouts of volatility early in the year, when global economic concerns weighed on investor sentiment in most of the worlds developed markets. The funds returns fell short of its benchmark due to limited exposure to industrial stocks that did not meet our value-oriented investment criteria and weak stock selection in the United Kingdom. The Funds Investment Approach The fund seeks long-term capital growth by investing in stocks of foreign companies that we consider to be value companies.The fund may invest in companies of any size, and may also invest in companies located in emerging markets. Our investment approach is value-oriented and research-driven.When selecting stocks, we conduct extensive quantitative and fundamental research that emphasizes individual stock selection rather than economic and industry trends.We focus on how a stock is valued relative to its intrinsic worth, the companys underlying business health as measured by return on assets and return on equity, and the presence of a catalyst that may trigger an increase in the stock price. International Equity Markets Rebounded in a Late Rally The year 2010 proved to be a volatile year for the global economy and financial markets.Although many nations had emerged from recession when the year began, several challenges continued to weigh on investor sentiment. Chief among them was a sovereign debt crisis in Europe, where Greece and, later, Ireland found themselves unable to finance heavy debt loads, requiring intervention by the European The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Central Bank and International Monetary Fund. In response, a number of European governments adopted austerity budgets that threatened to dampen an already sluggish regional rebound. Meanwhile, inflationary pressures in China triggered concerns about a major engine of global growth, Japan struggled with longstanding deflationary forces, and high unemployment and troubled housing markets weighed on the U.S. economy. A massive oil spill in the Gulf of Mexico added to investors concerns. Consequently, international stock markets declined amid heightened volatility in the spring. Over the summer, however, evidence emerged that these economic concerns might have been overblown. Most European banks passed a series of stress tests, corporate earnings climbed, mergers-and-acquisitions activity intensified, commodity prices rose and major central banks implemented new programs to ease monetary policy. In the United States, greater clarity regarding fiscal and tax policies in the weeks after the midterm elections also supported investor sentiment.As a result, stocks in most international markets rallied, erasing earlier losses and ending the year with respectable gains. Financial Stocks Produced Mixed Results The funds lagging performance compared to its benchmark can be attributed mainly to its limited exposure to UK banks that rebounded from their lows in 2010, particularly those still supported by the government. Financial companies that we deem of higher quality, such as HSBC Holdings, lagged as more levered banks rallied. The fund was also hurt by limited exposure to several metals-and-mining stocks that performed well for the MSCI EAFE Index. A handful of energy stocks, such as Italian refiner Saras, detracted from relative performance, as did the funds lack of exposure to French retailers that benefited from strong demand for luxury goods in the emerging markets. Industrial companies with compelling valuations, but exposure to government funding, such as Italian defense contractor Finmeccanica, also came under pressure as budgets were cut. On the other hand, the funds relative performance was bolstered by its stock selections in Japan, most notably from consumer discretionary holdings such as convenience stores operator Seven & I Holdings and supermarket chain AEON . Two companies in the financials sector, 4 Chuo Mitsui Trust Holdings and Credit Saison, also fared well.Among Japanese technology companies, Yahoo Japan and Murata Manufacturing advanced to fuller valuations, triggering their sale from the portfolio. Finally, the fund generally benefited from its limited exposure to banks in Portugal, Ireland, Greece and Spain, which were at the center of Europes sovereign debt crisis. Finding Value-Oriented Opportunities with Catalysts for Growth As of year-end, we have been encouraged by the gradual recovery of the developed markets, as evidenced by improved intra-Asian trade, a rebound in Japanese exports and improved corporate and consumer spending in the United States. Still, we recognize that a number of economic headwinds could undermine the global economic recovery in 2011.Therefore, we intend to continue to look for companies that exhibit strong value characteristics and, in our opinion, have the ability to reduce costs, employ proprietary technologies or provide significant exposure to faster-growing emerging markets. January 18, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. The funds performance will be influenced by political, social and economic factors affecting investments in foreign companies. Special risks associated with investments in foreign companies include exposure to currency fluctuations, less liquidity, less developed or less efficient trading markets, lack of comprehensive company information, political instability and differing auditing and legal standards.These risks are enhanced in emerging markets countries. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of net dividends and, where applicable, capital gain distributions.The Morgan Stanley Capital International Europe,Australasia, Far East (MSCI EAFE) Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares 4.46% 1.83% 4.33% Service shares 4.22% 1.60% 4.18% Morgan Stanley Capital International Europe, Australasia, Far East Index 7.75% 2.46% 3.50%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, International Value Portfolio on 12/31/00 to a $10,000 investment made in the Morgan Stanley Capital International Europe,Australasia, Far East Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses (after any expense reimbursements).The Index is an unmanaged index composed of a sample of companies representative of the market structure of European and Pacific Basin countries and includes net dividends reinvested. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, International Value Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 6.81 $ 8.19 Ending value (after expenses) $1,197.70 $1,196.40 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 6.26 $ 7.53 Ending value (after expenses) $1,019.00 $1,017.74  Expenses are equal to the funds annualized expense ratio of 1.23% for Initial Shares and 1.48% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks96.6% Shares Value ($) Australia4.8% BlueScope Steel 154,933 356,547 Fosters Group 95,020 552,018 National Australia Bank 54,251 1,315,061 Nufarm 156,673 a 823,659 Primary Health Care 171,384 660,848 QBE Insurance Group 77,150 1,432,196 Brazil1.1% Petroleo Brasileiro, ADR 19,100 722,744 Tele Norte Leste Participacoes, ADR 28,130 413,511 China1.1% China Railway Group, Cl. H 475,000 342,830 Guangzhou Automobile Group, Cl. H 104,272 143,809 PetroChina, ADR 5,130 674,544 Finland2.0% Nokia 209,520 France11.9% Alstom 24,000 1,148,477 Carrefour 27,720 1,142,761 Credit Agricole 52,529 667,133 Danone 3,560 223,686 EDF 22,640 928,648 France Telecom 50,920 1,061,159 GDF Suez 11,994 430,343 Lagardere 8,810 362,958 Peugeot 8,920 a 338,644 Sanofi-Aventis 31,494 2,013,801 Societe Generale 24,070 1,293,674 Total 43,420 2,300,593 Vivendi 36,384 982,129 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Germany5.6% Allianz 7,670 911,487 Celesio 18,170 451,622 Daimler 2,734 a 185,340 Deutsche Bank 14,750 770,683 Deutsche Lufthansa 16,310 356,460 Deutsche Telekom 55,210 712,323 E.ON 46,680 1,430,660 Muenchener Rueckversicherungs 4,480 679,187 RWE 8,727 581,816 Hong Kong3.5% AIA Group 84,400 237,256 China Mobile, ADR 10,410 516,544 Esprit Holdings 271,852 1,294,067 Hang Seng Bank 79,400 1,305,491 Hutchison Whampoa 32,900 338,617 Pacific Basin Shipping 202,000 134,358 India.3% Reliance Industries, GDR 6,720 b Israel1.1% Teva Pharmaceutical Industries, ADR 22,180 Italy4.5% Banco Popolare 51,300 232,393 Buzzi Unicem 31,690 361,649 ENI 35,075 765,873 Finmeccanica 92,596 1,052,382 Parmalat 185,490 508,137 Saras 750,280 a 1,579,104 Unipol Gruppo Finanziario 694,757 428,461 Japan25.0% Astellas Pharma 13,300 507,002 Bridgestone 25,100 485,059 Chuo Mitsui Trust Holdings 233,240 968,123 Coca-Cola West 17,900 324,312 10 Common Stocks (continued) Shares Value ($) Japan (continued) Credit Saison 19,200 315,704 Daiwa House Industry 43,490 534,586 East Japan Railway 16,500 1,073,039 Fujitsu 93,000 647,186 INPEX 148 866,782 Kao 20,400 549,762 KDDI 165 953,135 Matsumotokiyoshi Holdings 36,500 793,029 Medipal Holdings 38,400 423,303 Mitsubishi Gas Chemical 32,000 227,417 Mitsubishi UFJ Financial Group 316,400 1,710,797 NEC 132,000 396,699 Nintendo 1,270 372,757 Nippon Express 58,000 261,461 Nomura Holdings 110,500 700,918 Nomura Research Institute 26,900 599,029 Panasonic 61,700 876,218 Rengo 60,000 407,193 Ricoh 33,700 493,940 Ryohin Keikaku 20,100 833,064 Secom 16,300 771,936 Seven & I Holdings 38,900 1,039,697 Shimachu 22,000 515,113 Shimizu 156,000 666,732 Shin-Etsu Chemical 21,660 1,173,839 Sumitomo Mitsui Financial Group 36,700 1,307,260 Taiyo Nippon Sanso 80,000 706,491 Tokyo Electron 8,000 506,466 Tokyo Steel Manufacturing 101,100 1,103,271 Toyoda Gosei 28,700 674,109 Toyota Motor 38,300 1,518,980 Ushio 25,700 490,006 Yamada Denki 7,450 508,351 Yamato Holdings 55,100 784,525 The Fund 11 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Netherlands3.6% Aegon 96,004 a 587,060 European Aeronautic Defence and Space 24,580 a 572,842 Heineken 6,720 329,476 Koninklijke Philips Electronics 22,540 690,360 Royal Dutch Shell, Cl. A 52,717 1,742,134 Norway.8% Norsk Hydro 114,356 Russia.5% Gazprom, ADR 22,120 Singapore2.5% DBS Group Holdings 154,453 1,723,432 United Overseas Bank 70,632 1,001,677 South Africa1.2% MTN Group 28,650 584,612 Standard Bank Group 44,150 720,809 South Korea1.8% KB Financial Group, ADR 9,909 a 524,087 Korea Electric Power, ADR 21,980 a 296,950 KT, ADR 10,170 a 211,536 LG Electronics 2,983 310,154 Samsung Electronics 296 247,514 SK Telecom, ADR 18,820 350,617 Spain1.7% Banco Bilbao Vizcaya Argentaria 40,650 410,666 Gamesa Corp Tecnologica 96,459 a 736,271 Iberdrola 85,903 662,126 12 Common Stocks (continued) Shares Value ($) Sweden2.2% Husqvarna, Cl. B 37,930 316,664 Investor, Cl. B 36,050 771,315 Telefonaktiebolaget LM Ericsson, Cl. B 110,810 1,287,578 Switzerland4.8% Novartis 35,519 2,087,454 Roche Holding 11,940 1,749,497 UBS 86,254 a 1,416,042 Taiwan.5% United Microelectronics 897,120 United Kingdom16.1% Anglo American 23,765 1,235,862 BAE Systems 145,270 747,413 BP 258,378 1,875,396 Drax Group 80,930 464,710 GlaxoSmithKline 87,908 1,699,500 Home Retail Group 395,360 1,161,917 HSBC Holdings 288,019 2,923,748 Lonmin 9,160 a 280,770 QinetiQ Group 232,930 472,106 Reed Elsevier 48,169 406,665 Resolution 301,843 1,101,675 Rexam 148,941 772,570 Royal Dutch Shell, Cl. A 24,211 807,222 Tesco 87,790 581,708 Unilever 58,218 1,781,758 Vodafone Group 432,826 1,118,842 Total Common Stocks (cost $107,604,888) The Fund 13 STATEMENT OF INVESTMENTS (continued) Other Investment3.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,740,000) 3,740,000 c Total Investments (cost $111,344,888) 100.1% Liabilities, Less Cash and Receivables (.1%) Net Assets 100.0% ADRAmerican Depository Receipts GDRGlobal Depository Receipts a Non-income producing security. b Security exempt from registration under Rule 144A of the Securities Act of 1933.This security may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2010, this security amounted to $319,334 or .3% of net assets. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Financial 24.0 Consumer Staples 7.2 Energy 11.3 Information Technology 6.7 Consumer Discretionary 10.1 Telecommunication Services 5.5 Health Care 9.9 Utilities 4.4 Industrial 9.8 Money Market Investment 3.5 Materials 7.7  Based on net assets. See notes to financial statements. 14 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments: Unaffiliated issuers 107,604,888 104,553,501 Affiliated issuers 3,740,000 3,740,000 Cash 131,615 Cash denominated in foreign currencies 510,370 530,056 Receivable for investment securities sold 302,641 Dividends and interest receivable 188,996 Receivable for shares of Beneficial Interest subscribed 119,274 Unrealized appreciation on forward foreign currency exchange contractsNote 4 137 Prepaid expenses 9,142 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 142,503 Payable for investment securities purchased 705,473 Payable for shares of Beneficial Interest redeemed 477,659 Unrealized depreciation on forward foreign currency exchange contractsNote 4 283 Accrued expenses 45,596 Net Assets ($) Composition of Net Assets ($): Paid-in capital 140,914,806 Accumulated undistributed investment incomenet 1,764,508 Accumulated net realized gain (loss) on investments (31,443,665) Accumulated net unrealized appreciation (depreciation) on investments and foreign currency transactions (3,031,801) Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 59,242,008 48,961,840 Shares Outstanding 5,283,121 4,369,097 Net Asset Value Per Share ($) See notes to financial statements. The Fund 15 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends (net of $257,508 foreign taxes withheld at source): Unaffiliated issuers 3,030,495 Affiliated issuers 2,589 Interest 6,895 Total Income Expenses: Investment advisory feeNote 3(a) 1,024,611 Custodian feesNote 3(b) 159,815 Distribution feesNote 3(b) 114,712 Professional fees 49,128 Prospectus and shareholders reports 16,144 Trustees fees and expensesNote 3(c) 7,667 Shareholder servicing costsNote 3(b) 6,307 Loan commitment feesNote 2 2,016 Interest expenseNote 2 211 Miscellaneous 25,337 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (6) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 5,024,513 Net realized gain (loss) on forward foreign currency exchange contracts (77,576) Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions (2,794,538) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts (1,314) Net Unrealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 16 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 1,634,037 1,650,921 Net realized gain (loss) on investments 4,946,937 (18,219,780) Net unrealized appreciation (depreciation) on investments (2,795,852) 42,393,494 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,035,042) (2,145,219) Service Shares (712,406) (1,533,663) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 9,286,687 8,851,508 Service Shares 13,407,360 17,135,986 Dividends reinvested: Initial Shares 1,035,042 2,145,219 Service Shares 712,406 1,533,663 Cost of shares redeemed: Initial Shares (10,963,529) (14,500,368) Service Shares (16,676,496) (19,040,179) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 109,364,704 91,093,122 End of Period Undistributed investment incomenet 1,764,508 1,654,480 The Fund 17 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 856,479 1,008,507 Shares issued for dividends reinvested 94,958 300,031 Shares redeemed (1,040,516) (1,606,915) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 1,246,678 1,862,120 Shares issued for dividends reinvested 65,239 214,199 Shares redeemed (1,584,438) (2,133,153) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 18 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.92 8.79 17.43 19.50 17.49 Investment Operations: Investment incomenet a .18 .17 .34 .31 .29 Net realized and unrealized gain (loss) on investments .30 2.35 (5.94) .44 3.44 Total from Investment Operations .48 2.52 (5.60) .75 3.73 Distributions: Dividends from investment incomenet (.19) (.39) (.35) (.31) (.26) Dividends from net realized gain on investments   (2.69) (2.51) (1.46) Total Distributions (.19) (.39) (3.04) (2.82) (1.72) Net asset value, end of period 11.21 10.92 8.79 17.43 19.50 Total Return (%) 4.46 30.97 (37.32) 4.15 22.60 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.26 1.32 1.23 1.19 1.19 Ratio of net expenses to average net assets 1.26 1.32 1.23 1.18 1.18 Ratio of net investment income to average net assets 1.72 1.89 2.79 1.69 1.59 Portfolio Turnover Rate 61.13 63.87 55.27 66.08 60.27 Net Assets, end of period ($ x 1,000) 59,242 58,684 49,868 101,614 118,733 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 19 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 10.92 8.77 17.39 19.47 17.47 Investment Operations: Investment incomenet a .15 .15 .32 .27 .24 Net realized and unrealized gain (loss) on investments .31 2.35 (5.94) .44 3.45 Total from Investment Operations .46 2.50 (5.62) .71 3.69 Distributions: Dividends from investment incomenet (.17) (.35) (.31) (.28) (.23) Dividends from net realized gain on investments   (2.69) (2.51) (1.46) Total Distributions (.17) (.35) (3.00) (2.79) (1.69) Net asset value, end of period 11.21 10.92 8.77 17.39 19.47 Total Return (%) 4.22 30.66 (37.48) 3.92 22.39 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.51 1.57 1.48 1.44 1.44 Ratio of net expenses to average net assets 1.51 1.57 1.48 1.39 1.38 Ratio of net investment income to average net assets 1.44 1.60 2.58 1.49 1.33 Portfolio Turnover Rate 61.13 63.87 55.27 66.08 60.27 Net Assets, end of period ($ x 1,000) 48,962 50,681 41,225 79,776 80,358 a Based on average shares outstanding at each month end. See notes to financial statements. 20 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the International Value Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series. The funds investment objective is to seek long-term capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant ADRs and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of 22 restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward foreign currency exchange contracts (forward contracts) are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Foreign  104,553,501   Mutual Funds 3,740,000   Other Financial Instruments: Forward Foreign Currency Exchange Contracts   137  Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (283)   See Statement of Investments for additional detailed categorizations.  Amount shown represents unrealized appreciation (depreciation) at period end. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information 24 on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Investing in foreign markets may involve special risks and considerations not typically associated with investing in the U.S. These risks include revaluation of currencies, high rates of inflation, repatriation restrictions on income and capital, and adverse political and economic The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) developments. Moreover, securities issued in these markets may be less liquid, subject to government ownership controls and delayed settlements, and their prices may be more volatile than those of comparable securities in the U.S. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 800,000 28,700,000 25,760,000 3,740,000 3.5 (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund rec- 26 ognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $1,950,898, accumulated capital losses $29,055,194 and unrealized depreciation $5,606,662. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $7,414,501 of the carryover expires in fiscal 2016 and $21,640,693 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $1,747,448 and $3,678,882, respectively. During the period ended December 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for foreign currency gains and losses and passive foreign investment companies, the fund increased accumulated undistributed investment income-net by $223,439 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, (each, a Facility), each to be utilized primarily for temporary or emergency The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010 was approximately $15,100, with a related weighted average annualized interest rate of 1.40%. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of 1% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing its shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance products.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $114,712 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $560 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash 28 balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $99 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $6. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $159,815 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $90,119, Rule 12b-1 distribution plan fees $10,137, custodian fees $40,429, chief compliance officer fees $1,728 and transfer agency per account fees $90. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities and forward contracts, during the period ended December 31, 2010, amounted to $60,539,977 and $64,447,795, respectively. The Fund 29 NOTES TO FINANCIAL STATEMENTS (continued) The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty 30 nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at December 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: Euro, Expiring 1/4/2011 76,769 102,778 102,587 (191) Hong Kong Dollar, Expiring 1/3/2011 117,988 15,179 15,180 1 Japanese Yen, Expiring 1/4/2011 13,153,994 161,879 162,015 136 Swiss Franc, Expiring 1/4/2011 31,940 34,253 34,161 (92) Gross Unrealized Appreciation Gross Unrealized Depreciation The following summarizes the average market value of derivatives out- standing during the period ended December 31, 2010: Average Market Value ($) Forward contracts 737,267 At December 31, 2010, the cost of investments for federal income tax purposes was $113,919,749; accordingly, accumulated net unrealized depreciation on investments was $5,626,248, consisting of $8,862,664 gross unrealized appreciation and $14,488,912 gross unrealized depreciation. The Fund 31 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, International Value Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Variable Investment Fund, International Value Portfolio (one of the series comprising Dreyfus Variable Investment Fund) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Variable Investment Fund, International Value Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U. S. generally accepted accounting principles. New York, New York February 10, 2011 32 IMPORTANT TAX INFORMATION (Unaudited) In accordance with federal tax law, the fund elects to provide each shareholder with their portion of the funds foreign taxes paid and the income sourced from foreign countries. Accordingly, the fund hereby makes the following designations regarding its fiscal year ended December 31, 2010: the total amount of taxes paid to foreign countries was $254,868 the total amount of income sourced from foreign countries was $3,288,003. Where required by federal tax law rules, shareholders will receive notification of their proportionate share of foreign taxes paid and foreign sourced income for the 2010 calendar year with Form 1099-DIV which will be mailed in early 2011. The Fund 33 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. 36 JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. The Fund 37 OFFICERS OF THE FUND (Unaudited) (continued) ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. 38 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Understanding Your Funds Expenses 6 Comparing Your Funds Expenses With Those of Other Funds 7 Statement of Investments 10 Statement of Assets and Liabilities 11 Statement of Operations 12 Statement of Changes in Net Assets 13 Financial Highlights 14 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 21 Board Members Information 23 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Money Market Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, Money Market Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for many longer-term assets, such as stocks and bonds, the reporting period ended with many asset categories producing respectable, positive returns. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. Although U.S. GDP growth was positive throughout the reporting period, the economic recovery has been milder than historical averages. Therefore, we are guardedly optimistic regarding the U.S. economys prospects in 2011, and many experts believe inflationary pressures and short-term interest rates should remain low over the near term, potentially preventing any significant rise in money market yields.What does this mean for your investment portfolio? We suggest talking to your financial advisor, who can help you review your allocations and your current liquid asset needs, and identify potential opportunities suitable for your individual needs and risk tolerance in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by Bernard W. Kiernan, Jr., Senior Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, DreyfusVariable Investment Fund, Money Market Portfolio produced a yield of 0.01%. Taking into account the effects of compounding, the fund provided an effective yield of 0.01% for the same period. 1 Money market yields remained near historical lows throughout 2010 as the Federal Reserve Board (the Fed) left its target for short-term interest rates unchanged in a generally sluggish economic environment. The Funds Investment Approach The fund seeks as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity.To pursue this goal, the fund invests in a diversified selection of high-quality, short-term debt securities, including securities issued or guaranteed by the U.S. government or its agencies or instrumentalities, certificates of deposit, time deposits, bankers acceptances and other short-term securities issued by domestic or foreign banks, repurchase agreements, including tri-party repurchase agreements, asset-backed securities, domestic and dollar-denominated foreign commercial paper and other short-term corporate and bank obligations of domestic and foreign issuers and dollar-denominated obligations issued or guaranteed by one or more foreign governments or their agencies. Normally, the fund invests at least 25% of its net assets in domestic or dollar-denominated foreign bank obligations. Monetary Policy Unchanged in Muted Recovery The year 2010 began in the midst of an economic recovery fueled, in part, by an overnight federal funds rate that has remained unchanged since December 2008 in a range between 0% and 0.25%. While the economy expanded in the first quarter of 2010 at a relatively mild 3.7% annualized rate, it was encouraging news nonetheless for investors eager The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) to see an end to recession. In fact, job creation began to improve during the first quarter after many months of losses. Investors were further cheered in May when 431,000 additional new jobs were created, although many were temporary government workers hired for the 2010 Census. However, the economic outlook soon took a turn for the worse when a resurgent sovereign debt crisis in Europe rattled investors. U.S. industrial production moderated in June, and private-sector job growth proved more anemic than many analysts expected. U.S. GDP declined to an annualized 1.7% rate during the second quarter. Yet, in July, the manufacturing and service sectors of the U.S. economy continued to expand. Still, total nonfarm payroll employment fell by 131,000 jobs in July, reflecting the end of temporary census hiring. Sales of new homes fell to a 47-year low in August, while purchases of existing homes plummeted to a 15-year low.The unemployment rate rose to 9.6%, as only 67,000 jobs were created in the private sector during August. Economic data released in September appeared to confirm that the economic recovery, while intact, remained tenuous as employment and housing data showed few signs of improvement. U.S. GDP grew at a 2.6% annualized rate in the third quarter of 2010. In response to the sluggish rebound, the Fed indicated in September that it would embark on a second round of quantitative easing of monetary policy by purchasing $600 million of U.S.Treasury securities.This move was designed to fight deflationary forces and encourage lending by injecting more cash into the financial system. Indeed, October brought better economic news. The private sector added 159,000 jobs, with much of the gain coming from the services sector. However, issues regarding the banking industrys foreclosure process further clouded an already murky outlook for home values. Economic data remained encouraging in November, except for one critical measure: the economy created only 93,000 jobs during the month. Yet, the manufacturing and service sectors continued to improve, and even the housing market posted better sales data. December continued to show signs of improvement, including better data from the labor market as new unemployment claims moderated and the unemployment rate eased to 9.4%. The manufacturing sector 4 expanded for the 17th consecutive month, and the holiday season proved to be a relatively healthy one for retailers, bolstering the services sector. An Unwavering Focus on Quality The low federal funds rate kept money market yields near zero percent, and with narrow yield differences along the markets maturity spectrum. It continued to make little sense to incur the additional credit and interest-rate risks that longer-dated instruments typically entail.Therefore, we maintained the funds weighted average maturity in a range that was roughly in line with industry averages. As always, we focused exclusively on money market instruments meeting our stringent credit-quality criteria. The economic recovery appears to be gathering momentum, and we are hopeful that money market yields will respond to a more constructive market environment in 2011. In the meantime, as we have for some time, we intend to maintain the funds focus on credit quality and liquidity. January 18, 2011 An investment in the fund is not insured or guaranteed by the FDIC or any other government agency.Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. Short-term corporate and asset-backed securities holdings while rated in the highest rating category by one or more NRSRO (or unrated, if deemed of comparable quality by Dreyfus), involve credit and liquidity risks and risk of principal loss. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals.The investment objective and policies of Dreyfus Variable Investment Fund, Money Market Portfolio made available through insurance products may be similar to other funds managed or advised by Dreyfus. However, the investment results of the fund may be higher or lower than, and may not be comparable to, those of any other Dreyfus fund. 1 Effective yield is based upon dividends declared daily and reinvested monthly. Past performance is no guarantee of future results.Yields fluctuate.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns.Yields provided for the fund reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an undertaking in effect that may be extended, terminated or modified at any time. Had these expenses not been absorbed, fund yields would have been lower, and in some cases, 7-day yields during the reporting period would have been negative absent the expense absorption. The Fund 5 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Money Market Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Expenses paid per $1,000  $ 1.76 Ending value (after expenses) $1,000.10 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Expenses paid per $1,000  $ 1.79 Ending value (after expenses) $1,023.44  Expenses are equal to the funds annualized expense ratio of .35%, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 6 STATEMENT OF INVESTMENTS December 31, 2010 Principal Negotiable Bank Certificates of Deposit9.5% Amount ($) Value ($) Citibank N.A. 0.40%, 2/9/11 10,000,000 10,000,000 State Street Bank and Trust Co. 0.70%, 1/12/11 10,000,000 10,000,000 Total Negotiable Bank Certificates of Deposit (cost $20,000,000) Commercial Paper28.9% Credit Agricole NA 0.30%, 1/28/11 8,000,000 7,998,200 General Electric Capital Corp. 0.25%, 3/17/11 7,000,000 6,996,354 ING (US) Funding LLC 0.23%, 1/14/11 8,000,000 7,999,335 JPMorgan Chase & Co. 0.35%, 2/1/11 10,000,000 a 9,996,986 Nordea North America Inc. 0.38%, 1/28/11 10,000,000 9,997,150 Societe Generale N.A. Inc. 0.40%, 4/6/11 8,000,000 7,991,556 Toronto-Dominion Holdings USA Inc. 0.25%, 3/30/11 10,000,000 a 9,993,889 Total Commercial Paper (cost $60,973,470) Asset-Backed Commercial Paper20.8% Atlantis One Funding Corp. 0.25%, 1/14/11 8,000,000 a 7,999,278 Cancara Asset Securitization 0.26%, 1/12/11 10,000,000 a 9,999,205 CHARTA 0.41%, 2/22/11 10,000,000 a 9,994,078 The Fund 7 STATEMENT OF INVESTMENTS (continued) Principal Asset-Backed Commercial Paper (continued) Amount ($) Value ($) CIESCO LLC 0.55%, 2/3/11 6,000,000 a 5,996,975 FCAR Owner Trust, Ser. I 0.35%, 2/1/11 10,000,000 9,996,986 Total Asset-Backed Commercial Paper (cost $43,986,522) U.S. Government Agencies7.6% Federal Home Loan Bank 0.001%, 1/3/11 6,000,000 6,000,000 Straight-A Funding LLC 0.25%, 2/15/11 10,000,000 a 9,996,875 Total U.S. Government Agencies (cost $15,996,875) Repurchase Agreements33.1% Credit Suisse Securities LLC 0.15%, dated 12/31/10, due 1/3/11 in the amount of $30,000,375 (fully collateralized by $70,303,000 U.S. Treasury Strips, due 11/15/27-8/15/29, value $30,600,304) 30,000,000 30,000,000 RBC Capital Markets 0.275%, dated 12/31/10, due 1/3/11 in the amount of $10,000,229 (fully collateralized by $13,371,938 Corporate Bonds, 0%, due 8/26/35-7/25/36, value $10,300,000) 10,000,000 10,000,000 8 Principal Repurchase Agreements (continued) Amount ($) Value ($) TD Securities (USA) LLC 0.22%, dated 12/31/10, due 1/3/11 in the amount of $30,000,550 (fully collateralized by $17,596,500 U.S. Treasury Inflation Protected Securities, 3.625%, due 4/15/28, value $30,600,060) 30,000,000 30,000,000 Total Repurchase Agreements (cost $70,000,000) Total Investments (cost $210,956,867) 99.9% Cash and Receivables (Net) .1% Net Assets 100.0% a Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2010, these securities amounted to $63,977,286 or 30.3% of net assets. Portfolio Summary (Unaudited)  Value (%) Value (%) Banking 35.1 Asset-Backed/Single Seller 4.7 Repurchase Agreements 33.1 Asset-Backed/Banking 3.8 Asset-Backed/Multi-Seller Programs 12.3 Finance 3.3 U.S. Government Agencies 7.6  Based on net assets. See notes to financial statements. The Fund 9 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including Repurchase Agreements of $70,000,000)Note 1(b) 210,956,867 210,956,867 Cash 141,724 Interest receivable 52,274 Prepaid expenses 79,396 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 2(a) 48,751 Payable for shares of Beneficial Interest redeemed 36,651 Accrued expenses 51,098 Net Assets ($) Composition of Net Assets ($): Paid-in capital 211,081,961 Accumulated net realized gain (loss) on investments 11,800 Net Assets ($) Shares Outstanding (unlimited number of $.001 par value shares of Beneficial Interest authorized) 211,081,892 Net Asset Value, offering and redemption price per share ($) See notes to financial statements. 10 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Interest Income Expenses: Investment advisory feeNote 2(a) 1,295,848 Custodian feesNote 2(a) 58,503 Prospectus and shareholders reports 51,593 Professional fees 43,308 Trustees fees and expensesNote 2(b) 20,619 Registration fees 8,034 Shareholder servicing costsNote 2(a) 4,209 Miscellaneous 15,365 Total Expenses Lessreduction in expenses due to undertakingNote 2(a) (747,515) Lessreduction in fees due to earnings creditsNote 2(a) (1,185) Net Expenses Investment IncomeNet Net Realized Gain (Loss) on InvestmentsNote 1(b) ($) Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 11 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 107 397,392 Net realized gain (loss) on investments 11,800 39,337 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet Beneficial Interest Transactions ($1.00 per share): Net proceeds from shares sold 153,765,306 389,952,541 Dividends reinvested 27,690 397,392 Cost of shares redeemed (299,829,373) (324,176,347) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 357,145,921 290,932,998 End of Period See notes to financial statements. 12 FINANCIAL HIGHLIGHTS The following table describes the performance for the fiscal periods indicated.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and dis-tributions.The funds total returns do not reflect expenses associated with variable annuity or insurance contracts. These figures have been derived from the funds financial statements. Year Ended December 31, 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 1.00 1.00 1.00 1.00 1.00 Investment Operations: Investment incomenet .000 a .001 .025 .048 .045 Distributions: Dividends from investment incomenet (.000) a (.001) (.025) (.048) (.045) Net asset value, end of period 1.00 1.00 1.00 1.00 1.00 Total Return (%) .01 .13 2.54 4.86 4.58 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .58 .59 .57 .55 .57 Ratio of net expenses to average net assets .29 .44 .57 .55 .57 Ratio of net investment income to average net assets .00 b .11 2.53 4.75 4.56 Net Assets, end of period ($ x 1,000) 211,094 357,146 290,933 300,803 151,301 a Amount represents less than $.001 per share. b Amount represents less than .01%. See notes to financial statements. The Fund 13 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company), is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Money Market Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to seek as high a level of current income as is consistent with the preservation of capital and the maintenance of liquidity. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. It is the funds policy to maintain a continuous net asset value per share of $1.00; the fund has adopted certain investment, portfolio valuation and dividend and distribution policies to enable it to do so.There is no assurance, however, that the fund will be able to maintain a stable net asset value per share of $1.00. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. 14 The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at amortized cost in accordance with Rule 2a-7 of the Act, which has been determined by the Board of Trustees to represent the fair value of the funds investments. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 15 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Act. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Short-Term Valuation Inputs Investments ($)  Level 1Unadjusted Quoted Prices  Level 2Other Significant Observable Inputs 210,956,867 Level 3Significant Unobservable Inputs  Total  See Statement of Investments for additional detailed categorizations. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Interest income, adjusted for accretion of discount and amortization of premium on investments, is earned from settlement date and recognized on the accrual basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Cost of investments represents amortized cost. The fund may enter into repurchase agreements with financial institutions, deemed to be creditworthy by the Manager, subject to the sellers agreement to repurchase and the funds agreement to resell such securities at a mutually agreed upon price. Securities purchased subject to repurchase agreements are deposited with the funds custodian and, pursuant to the terms of the repurchase agreement, must have an aggregate market value greater than or equal to the terms of the repurchase price plus accrued interest at all times. If the value of the underlying securities falls below the value of the repurchase price plus accrued interest, the fund will require the seller to deposit additional collateral by the next 16 business day. If the request for additional collateral is not met, or the seller defaults on its repurchase obligation, the fund maintains its right to sell the underlying securities at market value and may claim any resulting loss against the seller. (c) Dividends to shareholders: It is the policy of the fund to declare dividends daily from investment income-net. Such dividends are paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986 as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. (d) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were substantially the same as for financial reporting purposes. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009, were all ordinary income. The Fund 17 NOTES TO FINANCIAL STATEMENTS (continued) During the period ended December 31, 2010, as a result of permanent book to tax differences, primarily due to dividend reclassification, the fund increased accumulated undistributed investment income-net by $27,583 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. At December 31, 2010, the cost of investments for federal income tax purposes was substantially the same as the cost for financial reporting purposes (See the Statement of Investments). NOTE 2Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .50% of the value of the funds average daily net assets and is payable monthly. The Manager has undertaken to reimburse expenses in the event that current yields drop below a certain level. Such expense limitations may fluctuate daily, are voluntary and not contractual and may be terminated at any time. The reduction in expenses, pursuant to the undertaking, amounted to $747,515, during the period ended December 31, 2010. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $353 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. 18 The fund compensates The Bank of NewYork Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $39 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations. These fees were partially offset by earnings credits of $2. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $58,503 pursuant to the custody agreement.These fees were partially offset by earnings credits of $1,183. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due toThe Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $91,194, custodian fees $17,117, chief compliance officer fees $1,728 and transfer agency per account fees $49, which are offset against an expense reimbursement currently in effect in the amount of $61,337. (b) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. The Fund 19 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, Money Market Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Variable Investment Fund, Money Market Portfolio (one of the series comprising Dreyfus Variable Investment Fund) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of Dreyfus Variable Investment Fund, Money Market Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 20 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. The Fund 23 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 24 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 25 The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 13 Statement of Assets and Liabilities 14 Statement of Operations 15 Statement of Changes in Net Assets 17 Financial Highlights 19 Notes to Financial Statements 29 Report of Independent Registered Public Accounting Firm 30 Important Tax Information 31 Board Members Information 33 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. Although 2010 proved to be a volatile year for stocks, the reporting period ended with a sustained market rally that produced above-average returns across most market-cap segments for the calendar year. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. We are aware that stocks have recently reached higher valuations, and that any new economic setbacks could result in market volatility as investors adjust their expectations. Nonetheless, we see value in many segments of the equity market. For example, investors in volatile markets may turn to high-quality stocks of U.S. companies with track records of consistent growth in a variety of economic climates, and international equities could benefit from a declining U.S. dollar and potentially higher growth opportunities abroad. With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period from January 1, 2010, through December 31, 2010, as provided by David A. Daglio, Primary Portfolio Manager Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio, produced a total return of 31.11% for its Initial shares, and its Service shares returned 30.77%. 1 In comparison, the Russell 2000 Index (theIndex), the funds benchmark, produced a total return of 26.85% for the same period. 2 Stocks generally advanced in 2010 as the U.S. economy continued to emerge from recession and confidence returned to financial markets. Investors demonstrated an increasing appetite for smaller, more volatile stocks, producing greater gains among small-cap equities than their large-cap counterparts.The fund outperformed its benchmark on the strength of favorable stock selections in the health care, industrials, consumer discretionary and technology sectors. The Funds Investment Approach The fund seeks capital appreciation. Stocks are selected for the funds portfolio based primarily on bottom-up fundamental analysis.The funds portfolio managers use a disciplined investment process that relies, in general, on proprietary fundamental research and valuation. Generally, elements of the process include analysis of mid-cycle business prospects, estimation of the intrinsic value of the company and the identification of a revaluation trigger. Intrinsic value is based on the combination of the valuation assessment of the companys operating divisions with the firms economic balance sheet. Mid-cycle estimates, growth prospects and competitive advantages are some of the factors used in the valuation assessment. A companys stated and hidden liabilities and assets are included in the portfolio managers economic balance sheet calculation. Sector overweights and underweights are a function of the relative attractiveness of securities within the funds investable universe. The funds portfolio managers invest in stocks that they believe have attractive reward to risk opportunities and may actively adjust the funds portfolio to reflect new developments. The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) Political and Economic Developments Boosted Confidence U.S. corporate earnings and revenues continued to climb during 2010, with a wide range of businesses benefiting from gradually improving economic conditions stemming, in part, from aggressive government stimulus measures. Nevertheless, stock prices slumped during the first half of the year when a sovereign debt crisis spread from Greece to other members of the European Union. Investor confidence was further undermined by inflationary pressures in China, as well as persistently high levels of unemployment and ongoing troubles in housing markets in the United States. However, confidence returned to the financial markets in September 2010 after the Federal Reserve Board signaled plans for additional quantitative easing to stimulate economic growth. Stocks rose sharply during the final quarter of the year, bolstered by reduced political uncertainty after the U.S. midterm elections, including extensions of Bush-era tax cuts. Fund Produced Strong Gains in Several Sectors The funds returns in the health care sector proved particularly robust, strengthened by investments in Abraxis BioScience and King Pharmaceuticals, both of which were acquired during 2010 at significant premiums to their pre-takeover stock prices. Mergers-and-acquisitions activity drew additional attention to other drug company stocks, boosting prices of holdings such as Onyx Pharmaceuticals and Pain Therapeutics .The gains more than made up for disappointing results and performance from our holding in Amedisys . Among industrial stocks, United Continental Holdings and US Airways Group gained altitude as airlines better managed capacity and revenues increased. Industrial automobile and vehicle parts makerssuch as ArvinMeritor and Altra Holdingsadvanced as well, as did consumer discretionary auto component makers, such as Dana Holding, Modine Manufacturing and American Axle & Manufacturing Holdings. Elsewhere in the consumer discretionary sector, media companies, such as Interpublic Group of Cos. and CBS Corp. , and retailers, such as Saks, Ann Taylor Stores and OfficeMax, also delivered particularly strong returns. In the technology sector, our research identified strong performers such as Rovi and MICROS Systems, while disciplined trading activity enabled the fund to benefit from purchases and sales of other holdings, such as Microsemi and Lattice Semiconductor , at advantageous prices. 4 On a more negative note, investments in the financials sector detracted from the funds relative performance. While some financial holdings, such as property management firms Jones Lang LaSalle and CB Richard Ellis Group , fared well, investment banking and asset management firms, such as Waddell & Reed Financial and FBR Capital Markets, lagged market averages. Economic Recovery Remains on Track Although market sentiment at the end of 2010 may prove unsustainably bullish in the short term, we believe the U.S. economy is likely to continue to recover in 2011 and corporate profit growth will prove to be more robust than expected, setting the stage for potential longer-term stock appreciation. Our stock selection process has led to overweighted exposure in the industrial, consumer discretionary and technology sectors. Valuation and fundamental concerns have driven a cautious stance toward the financial and materials sectors. January 18, 2011 Please note, the position in any security highlighted in italicized typeface was sold during the reporting period. Equity funds are subject generally to market, market sector, market liquidity, issuer and investment style risks, among other factors, to varying degrees, all of which are more fully described in the funds prospectus. Stocks of small- and/or midcap companies often experience sharper price fluctuations than stocks of large-cap companies. The fund is only available as a funding vehicle under various life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. Return figures provided reflect the absorption of certain fund expenses by The Dreyfus Corporation pursuant to an agreement through May 1, 2011, at which time it may be extended, terminated or modified. Had these expenses not been absorbed, the funds returns would have been lower. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Russell 2000 Index is an unmanaged index of small-cap stock performance and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of the 3,000 largest U.S. companies based on total market capitalization. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares 31.11% 0.98% 1.15% Service shares 30.77% 1.23% 0.89% Russell 2000 Index 26.85% 4.47% 6.33%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio on 12/31/00 to a $10,000 investment made in the Russell 2000 Index (the Index) on that date. 6 Effective April 19, 2010, Dreyfus Variable Investment Fund, Developing Leaders Portfolio changed its name to Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio. The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.The performance figures for each share class reflect certain expense reimbursements, without which the performance of each share class would have been lower.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The Index is an unmanaged index and is composed of the 2,000 smallest companies in the Russell 3000 Index.The Russell 3000 Index is composed of 3,000 of the largest U.S. companies by market capitalization. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in DreyfusVariable Investment Fund, Opportunistic Small Cap Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $4.17 $5.65 Ending value (after expenses) $1,361.50 $1,359.80 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $3.57 $4.84 Ending value (after expenses) $1,021.68 $1,020.42  Expenses are equal to the funds annualized expense ratio of .70% for Initial Shares and .95% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Common Stocks98.7% Shares Value ($) Consumer Discretionary29.5% American Axle & Manufacturing Holdings 148,590 a,b 1,910,867 ArvinMeritor 221,640 a,b 4,548,053 Belo, Cl. A 410,550 b 2,906,694 Brinker International 49,590 a 1,035,439 CDI 51,070 949,391 Dana Holding 205,640 a,b 3,539,064 Dollar Financial 45,080 a,b 1,290,640 FleetCor Technologies 8,010 247,669 Forrester Research 43,780 1,544,996 Furniture Brands International 351,303 a,b 1,805,697 Group 1 Automotive 126,530 a 5,283,893 Guess? 33,360 1,578,595 Herman Miller 42,910 1,085,623 Huron Consulting Group 44,230 b 1,169,884 ICF International 53,750 a,b 1,382,450 Interpublic Group of Cos. 183,440 b 1,948,133 Kelly Services, Cl. A 115,150 b 2,164,820 Liz Claiborne 538,240 a,b 3,853,798 Meritage Homes 149,830 b 3,326,226 Mohawk Industries 17,200 a,b 976,272 OfficeMax 191,710 a,b 3,393,267 Saks 307,460 a,b 3,289,822 ScanSource 136,990 a,b 4,369,981 SFN Group 94,950 a,b 926,712 Steelcase, Cl. A 195,000 a 2,061,150 Tower International 123,600 a 2,186,484 Wright Express 64,370 b 2,961,020 Consumer Staples3.4% B&G Foods 112,810 a 1,548,881 Dole Food 142,140 a,b 1,920,311 Nash Finch 84,050 a 3,572,966 Energy7.9% Cabot Oil & Gas 26,870 1,017,030 Comstock Resources 157,740 a,b 3,874,094 The Fund 9 STATEMENT OF INVESTMENTS (continued) Common Stocks (continued) Shares Value ($) Energy (continued) Gulfport Energy 196,600 b 4,256,390 Magnum Hunter Resources 38,850 a,b 279,720 Resolute Energy 188,860 a,b 2,787,574 SandRidge Energy 603,890 a,b 4,420,475 Financial8.5% FBR Capital Markets 507,380 b 1,938,192 Huntington Bancshares 316,650 a 2,175,386 Jones Lang LaSalle 10,960 919,763 optionsXpress Holdings 123,890 a 1,941,356 Popular 667,620 b 2,096,327 Portfolio Recovery Associates 43,610 b 3,279,472 PrivateBancorp 225,830 a 3,247,435 TradeStation Group 351,970 b 2,375,798 Health Care7.6% Align Technology 228,650 a,b 4,467,821 Durect 195,130 a,b 673,199 Emergent BioSolutions 245,759 b 5,765,506 Hanger Orthopedic Group 146,660 a,b 3,107,725 Onyx Pharmaceuticals 50,020 b 1,844,237 Industrial17.8% Altra Holdings 88,090 a,b 1,749,467 Babcock and Wilcox 39,460 b 1,009,781 Columbus McKinnon 115,400 b 2,344,928 Con-way 68,070 a 2,489,320 Encore Wire 73,740 1,849,399 FreightCar America 4,000 115,760 Granite Construction 78,020 a 2,140,089 Hubbell, Cl. B 17,480 1,051,072 Kaman 66,912 a 1,945,132 Lennox International 86,040 4,068,832 Myers Industries 70,450 a 686,183 Saia 80,520 a,b 1,335,827 Simpson Manufacturing 146,520 a 4,528,933 SPX 14,910 1,065,916 10 Common Stocks (continued) Shares Value ($) Industrial (continued) Sterling Construction 85,660 a,b 1,117,006 Trinity Industries 22,300 a 593,403 United Continential Holdings 35,720 a,b 850,850 US Airways Group 84,250 a,b 843,343 UTi Worldwide 174,450 3,698,340 WESCO International 71,570 a,b 3,778,896 Information Technology17.9% Blue Nile 72,450 a,b 4,133,997 Cadence Design Systems 220,190 b 1,818,769 Cypress Semiconductor 87,230 b 1,620,733 DealerTrack Holdings 281,190 a,b 5,643,483 MICROS Systems 81,760 b 3,585,994 Microsemi 117,704 b 2,695,422 Omnicell 146,920 b 2,122,994 Quest Software 104,970 b 2,911,868 Rovi 72,450 a,b 4,492,625 SYKES Enterprises 136,220 b 2,759,817 Take-Two Interactive Software 103,040 a,b 1,261,210 Terremark Worldwide 56,710 a,b 734,395 Vishay Intertechnology 157,980 a,b 2,319,146 Vishay Precision Group 28,242 b 532,079 Websense 41,100 a,b 832,275 Telecommunications4.1% Cbeyond 91,370 a,b 1,396,134 General Communication, Cl. A 118,130 a,b 1,495,526 GeoEye 56,540 b 2,396,731 JDS Uniphase 111,550 b 1,615,244 PAETEC Holding 442,850 b 1,656,259 Utilities2.0% Great Plains Energy 115,340 2,236,443 PNM Resources 149,750 a 1,949,745 Total Common Stocks (cost $170,047,958) The Fund 11 STATEMENT OF INVESTMENTS (continued) Number of Rights.3% Rights Value ($) Health Care Celgene (cost $631,882) 130,050 b Other Investment.8% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $1,798,000) 1,798,000 c Investment of Cash Collateral for Securities Loaned21.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $43,915,116) 43,915,116 c Total Investments (cost $216,392,956) 120.8% Liabilities, Less Cash and Receivables (20.8%) Net Assets 100.0% a Security, or portion thereof, on loan.At December 31, 2010, the market value of the funds securities on loan was $42,308,415 and the market value of the collateral held by the fund was $43,915,116. b Non-income producing security. c Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) Consumer Discretionary 29.5 Health Care 7.6 Money Market Investments 21.8 Telecommunications 4.1 Information Technology 17.9 Consumer Staples 3.4 Industrial 17.8 Utilities 2.0 Financial 8.5 Rights .3 Energy 7.9  Based on net assets. See notes to financial statements. 12 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $42,308,415)Note 1(b): Unaffiliated issuers 170,679,840 207,356,909 Affiliated issuers 45,713,116 45,713,116 Cash 20,070 Receivable for investment securities sold 2,741,315 Dividends and interest receivable 78,408 Receivable for shares of Beneficial Interest subscribed 58,847 Prepaid expenses 17,143 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 124,154 Liability for securities on loanNote 1(b) 43,915,116 Payable for investment securities purchased 2,096,643 Payable for shares of Beneficial Interest redeemed 251,659 Accrued expenses 79,324 Net Assets ($) Composition of Net Assets ($): Paid-in capital 267,182,111 Accumulated undistributed investment incomenet 762,192 Accumulated net realized gain (loss) on investments (95,102,460) Accumulated net unrealized appreciation (depreciation) on investments 36,677,069 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 194,105,066 15,413,846 Shares Outstanding 6,347,510 510,409 Net Asset Value Per Share ($) See notes to financial statements. The Fund 13 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Cash dividends: Unaffiliated issuers 1,928,471 Affiliated issuers 4,113 Income from securities lendingNote 1(b) 188,820 Total Income Expenses: Investment advisory feeNote 3(a) 1,365,372 Prospectus and shareholders reports 64,254 Professional fees 50,337 Distribution feesNote 3(b) 32,533 Custodian feesNote 3(b) 30,331 Trustees fees and expensesNote 3(c) 14,233 Shareholder servicing costsNote 3(b) 10,972 Loan commitment feesNote 2 3,796 Interest expenseNote 2 433 Miscellaneous 16,029 Total Expenses Lessreduction in investment advisory fee due to undertakingNote 3(a) (277,195) Lessreduction in fees due to earnings creditsNote 3(b) (10) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments 12,489,895 Net unrealized appreciation (depreciation) on investments 37,613,311 Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. 14 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 810,319 1,313,881 Net realized gain (loss) on investments 12,489,895 (33,439,471) Net unrealized appreciation (depreciation) on investments 37,613,311 68,388,831 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (1,268,984) (2,355,461) Service Shares (87,019) (132,450) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 9,037,855 6,410,357 Service Shares 1,573,989 1,261,941 Dividends reinvested: Initial Shares 1,268,984 2,355,461 Service Shares 87,019 132,450 Cost of shares redeemed: Initial Shares (25,528,184) (21,547,668) Service Shares (2,222,606) (1,497,209) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 175,744,333 154,853,671 End of Period Undistributed investment incomenet 762,192 1,307,876 The Fund 15 STATEMENT OF CHANGES IN NET ASSETS (continued) Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 349,483 336,540 Shares issued for dividends reinvested 48,305 147,678 Shares redeemed (1,003,150) (1,148,563) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 61,092 67,131 Shares issued for dividends reinvested 3,347 8,378 Shares redeemed (88,604) (77,799) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. 16 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 23.49 19.01 32.34 42.03 43.96 Investment Operations: Investment incomenet a .12 .17 .26 .24 .31 Net realized and unrealized gain (loss) on investments 7.16 4.63 (11.87) (4.29) 1.56 Total from Investment Operations 7.28 4.80 (11.61) (4.05) 1.87 Distributions: Dividends from investment incomenet (.19) (.32) (.25) (.31) (.18) Dividends from net realized gain on investments   (1.47) (5.33) (3.62) Total Distributions (.19) (.32) (1.72) (5.64) (3.80) Net asset value, end of period 30.58 23.49 19.01 32.34 42.03 Total Return (%) 31.11 26.04 (37.59) (11.06) 3.77 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .86 .86 .83 .81 .82 Ratio of net expenses to average net assets .70 .71 .75 .81 .82 Ratio of net investment income to average net assets .46 .88 .95 .66 .75 Portfolio Turnover Rate 192.88 69.73 77.65 90.75 97.52 Net Assets, end of period ($ x 1,000) 194,105 163,322 144,777 447,447 633,459 a Based on average shares outstanding at each month end. See notes to financial statements. The Fund 17 FINANCIAL HIGHLIGHTS (continued) Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 23.24 18.77 31.94 41.56 43.51 Investment Operations: Investment incomenet a .06 .12 .20 .15 .21 Net realized and unrealized gain (loss) on investments 7.06 4.60 (11.75) (4.25) 1.53 Total from Investment Operations 7.12 4.72 (11.55) (4.10) 1.74 Distributions: Dividends from investment incomenet (.16) (.25) (.15) (.19) (.07) Dividends from net realized gain on investments   (1.47) (5.33) (3.62) Total Distributions (.16) (.25) (1.62) (5.52) (3.69) Net asset value, end of period 30.20 23.24 18.77 31.94 41.56 Total Return (%) 30.77 25.77 (37.77) (11.28) 3.52 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.11 1.11 1.08 1.06 1.08 Ratio of net expenses to average net assets .95 .96 .99 1.06 1.08 Ratio of net investment income to average net assets .22 .63 .75 .42 .51 Portfolio Turnover Rate 192.88 69.73 77.65 90.75 97.52 Net Assets, end of period ($ x 1,000) 15,414 12,422 10,077 18,299 21,667 a Based on average shares outstanding at each month end. See notes to financial statements. 18 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open-end management investment company, operating as a series company currently offering seven series, including the Opportunistic Small Cap Portfolio (the fund).The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series. The funds investment objective is to seek capital growth. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. At a meeting of the Board of Trustees held on February 3, 2010, the Board approved, effective April 19, 2010, a proposal to change the name of the fund from DreyfusVariable Investment Fund, Developing Leaders Portfolio to Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan and the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Fund 19 NOTES TO FINANCIAL STATEMENTS (continued) The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications. The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities are valued at the last sales price on the securities exchange or national securities market on which such securities are primarily traded. Securities listed on the National Market System for which market quotations are available are valued at the official closing price or, if there is no official closing price that day, at the last sales price. Securities not listed on an exchange or the national securities market, or securities for which there were no transactions, are valued at the average of the most recent bid and asked prices, except for open short positions, where the asked price is used for valuation purposes. Bid price is used when no asked price is available. Registered investment companies that are not traded on an exchange are valued at their net asset value.When market quotations or official closing prices are not readily available, or are determined not to reflect accurately fair value, such as when the value of a security has been significantly affected by events after the close of the exchange or market on which the security is principally traded (for example, a foreign exchange or market), but before the fund calculates its net asset value, the fund may value these investments at fair value as determined in accordance with the procedures approved by the Board of Trustees. Fair valuing of securities may be determined with the assistance of a pricing 20 service using calculations based on indices of domestic securities and other appropriate indicators, such as prices of relevant American Depository Receipts and futures contracts. For other securities that are fair valued by the Board of Trustees, certain factors may be considered such as: fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). The Fund 21 NOTES TO FINANCIAL STATEMENTS (continued) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Equity Securities Domestic  200,924,997   Equity Securities Foreign  5,794,667   Mutual Funds 45,713,116   Rights  637,245    See Statement of Investments for additional detailed categorizations. In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010. The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years 22 beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010, The Bank of New York Mellon earned $80,923 from lending portfolio securities, pursuant to the securities lending agreement. (c) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 23 NOTES TO FINANCIAL STATEMENTS (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: Affiliated Investment Value Value Net Company 12/31/2009 ($) Purchases ($) Sales ($) 12/31/2010 ($) Assets (%) Dreyfus Institutional Preferred Plus Money Market Fund 2,687,000 77,443,000 78,332,000 1,798,000 .8 Dreyfus Institutional Cash Advantage Fund 29,895,533 179,083,619 165,064,036 43,915,116 21.0 Total 256,526,619 243,396,036 (d) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net and dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. (e) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. As of and during the period ended Decmeber 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions 24 as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follow: undistributed ordinary income $762,192, accumulated capital losses $95,102,460 and unrealized appreciation $36,677,069. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $44,477,768 of the carryover expires in fiscal 2016 and $50,624,692 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $1,356,003 and $2,487,911, respectively. NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. The average amount of borrowings outstanding under the Facilities during the period ended December 31, 2010 was approximately $31,000, with a related weighted average annualized interest rate of 1.40%. The Fund 25 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .75% of the value of the funds average daily net assets and is payable monthly. The Manager has agreed until May 1, 2011, to waive receipt of its fees and/or assume the expenses of the fund so that the total annual fund operating expenses of each class (excluding Rule 12b-1 fees, taxes, brokerage commissions, interest on borrowings and extraordinary expenses) do not exceed .70% of the value of the funds average daily net assets. The reduction in investment advisory fee, pursuant to the undertaking, amounted to $277,195 during the period ended December 31, 2010. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to Participating Insurance Companies and to brokers and dealers acting as principal underwriter for their variable insurance prod-ucts.The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $32,533 pursuant to the Plan. The fund compensates Dreyfus Transfer, Inc., a wholly-owned subsidiary of the Manager, under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $914 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash 26 balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $160 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $10. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $30,331 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $131,696, Rule 12b-1 distribution plan fees $3,207, custodian fees $5,235, chief compliance officer fees $1,728 and transfer agency per account fees $153, which are offset against an expense reimbursement currently in effect in the amount of $17,865. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales of investment securities, excluding short-term securities, during the period ended December 31, 2010, amounted to $343,453,366 and $359,083,171, respectively. The Fund 27 NOTES TO FINANCIAL STATEMENTS (continued) The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements.The fund held no derivatives during the period ended December 31, 2010. At December 31, 2010, the cost of investments for federal income tax purposes was $216,392,956; accordingly, accumulated net unrealized appreciation on investments was $36,677,069, consisting of $39,000,621 gross unrealized appreciation and $2,323,552 gross unrealized depreciation. 28 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio We have audited the accompanying statement of assets and liabilities, including the statement of investments, of Dreyfus Variable Investment Fund, Opportunistic Small Cap Portfolio (formally, Dreyfus Variable Investment Fund, Developing Leaders Portfolio) (one of the series comprising DreyfusVariable Investment Fund) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended, and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of DreyfusVariable Investment Fund, Opportunistic Small Cap Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 The Fund 29 IMPORTANT TAX INFORMATION (Unaudited) For federal tax purposes, the fund hereby designates 100% of the ordinary dividends paid during the fiscal year ended December 31, 2010 as qualifying for the corporate dividends received deduction. Shareholders will receive notification in early 2011 of the percentage applicable to the preparation of their 2010 income tax returns. 30 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. The Fund 33 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 34 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 35 NOTES The views expressed in this report reflect those of the portfolio manager only through the end of the period covered and do not necessarily represent the views of Dreyfus or any other person in the Dreyfus organization. Any such views are subject to change at any time based upon market or other conditions and Dreyfus disclaims any responsibility to update such views.These views may not be relied on as investment advice and, because investment decisions for a Dreyfus fund are based on numerous factors, may not be relied on as an indication of trading intent on behalf of any Dreyfus fund. Not FDIC-Insured  Not Bank-Guaranteed  May Lose Value Contents THE FUND 2 A Letter from the Chairman and CEO 3 Discussion of Fund Performance 6 Fund Performance 8 Understanding Your Funds Expenses 8 Comparing Your Funds Expenses With Those of Other Funds 9 Statement of Investments 24 Statement of Financial Futures 25 Statement of Options Written 26 Statement of Assets and Liabilities 27 Statement of Operations 28 Statement of Changes in Net Assets 30 Financial Highlights 32 Notes to Financial Statements 48 Report of Independent Registered Public Accounting Firm 49 Board Members Information 51 Officers of the Fund FOR MORE INFORMATION Back Cover Dreyfus Variable Investment Fund, Quality Bond Portfolio The Fund A LETTER FROM THE CHAIRMAN AND CEO Dear Shareholder: We are pleased to present this annual report for Dreyfus Variable Investment Fund, Quality Bond Portfolio, covering the 12-month period from January 1, 2010, through December 31, 2010. 2010 proved to be a volatile year for the financial markets, but most asset classes, including bonds, generally produced respectable returns for the year overall. Investors early concerns regarding sovereign debt issues in Europe and stubbornly high unemployment in the United States later gave way to optimism that massive economic stimulus programs, robust growth in the worlds emerging markets, a strong holiday retail season and rising corporate earnings signaled better economic times ahead. Consequently, returns were particularly strong in higher yielding fixed-income market sectors, including investment-grade and high yield corporate bonds. Although traditionally defensive U.S. government securities weathered pronounced weakness during the fourth quarter, they ended the year with modest gains, on average. While unlikely, we are aware that short-term interest rates may rise later in 2011 from historically low levels if growth accelerates, and any new economic setbacks could spark heightened market volatility among corporate and mortgage-backed securities. Nonetheless, we continue to see value throughout the bond market, as a well-diversified bond portfolio can help temper volatility stemming from unexpected economic or market developments.With 2011 now upon us, we suggest talking to your financial advisor, who can help you identify potential opportunities across the global markets and suggest strategies suitable for your individual needs in todays market environment. For information about how the fund performed during the reporting period, as well as general market perspectives, we provide a Discussion of Fund Performance on the pages that follow. Thank you for your continued confidence and support. Jonathan R. Baum Chairman and Chief Executive Officer The Dreyfus Corporation January 18, 2011 2 DISCUSSION OF FUND PERFORMANCE For the period of January 1, 2010, through December 31, 2010, as provided by David Bowser, CFA, and Peter Vaream, Portfolio Managers Fund and Market Performance Overview For the 12-month period ended December 31, 2010, Dreyfus Variable Investment Fund, Quality Bond Portfolios Initial shares achieved a total return of 8.38%, and its Service shares achieved a total return of 8.20%. 1 The Barclays Capital U.S. Aggregate Bond Index (the Index), the funds benchmark, achieved a total return of 6.54% for the same period. 2 Despite periodic bouts of heightened market volatility, 2010 proved to be a favorable year for most sectors of the bond market as the U.S. economy continued to emerge from recession with few signs of rising inflation.The fund produced higher returns than its benchmark, primarily due to its emphasis on higher yielding market sectors that fared well when credit markets rallied in a recovering economy. The Funds Investment Approach The fund seeks to maximize total return consisting of capital appreciation and current income.To pursue this goal, the fund normally invests at least 80% of its assets in bonds, including corporate bonds, debentures, notes, mortgage-related securities, collateralized mortgage obligations and asset-backed securities, convertible debt obligations, preferred stocks, convertible preferred stocks, municipal obligations and zero coupon bonds, that, when purchased, are A-rated or better or what we believe are the unrated equivalent, and in securities issued or guaranteed by the U.S. government or its agencies or its instrumentalities.The fund may also invest in fixed income securities rated lower than A (but not lower than B), up to 10% of its net assets in bonds issued by foreign issuers that are denominated in foreign currencies, and up to 20% of its net assets in the securities of foreign issues whether denominated in U.S. dollars or in a foreign currency. Stimulative Policies Fueled Rallying Credit Markets Although 2010 began in the midst of recovery from a global recession and financial crisis, new developments in the spring threatened to derail an already choppy rebound. A sovereign debt crisis in Europe roiled overseas bond markets and led to austerity measures that reduced fiscal The Fund 3 DISCUSSION OF FUND PERFORMANCE (continued) stimuli throughout the region. Meanwhile, high unemployment and troubled housing markets weighed on economic growth in the United States. As a result, and despite their low yields, investors flocked to high-quality investments such as U.S.Treasury securities. In response to concerns regarding a potential return to recession, the Federal Reserve Board (the Fed) maintained its target for the federal funds rate in a range between 0% and 0.25%, and it announced a new round of quantitative easing of monetary policy for the fall.The Feds announcement helped trigger a resurgence among corporate-backed bonds as investors grew more tolerant of credit risks. Meanwhile, volatility in the mortgage-backed securities market subsided and prepayment rates fell below historical averages when tighter lending standards prevented many homeowners from refinancing at lower rates. Conversely, after rallying earlier in the year, U.S. government securities gave back many of their gains in the fourth quarter when investors shifted their attention away from traditional safe havens. Constructive Posture Bolstered Relative Performance We adopted a relatively defensive investment posture early in the year to help shelter the fund from heightened market volatility.We reduced the funds exposure to high yield and investment-grade corporate bonds and boosted its holdings of U.S.Treasury securities.At the same time, we focused more intently on intermediate-term bonds that we believed were poised for gains as yield differences steepened along the markets maturity range.We successfully employed futures contracts to help establish the funds duration and yield curve positions. These strategies proved relatively effective during the first half of 2010. As it became clearer over the summer that a double-dip recession was unlikely, we returned to a more constructive investment posture. We reduced the funds holdings of U.S. Treasury securities and increased its position in investment-grade corporate bonds, where we balanced the risks of relatively long durations with a conservative security selection strategy. Bonds issued by financial companies contributed especially positively to the funds relative performance. Among residential mortgage-backed securities, we focused on higher-coupon bonds issued by government agencies, which fared well in an environment of low prepayment rates. We also maintained a significant position in commercial mortgage-backed securities, which produced competitive levels of income and gained a degree of value in the recovering economy. 4 Finding Opportunities in a More Mature Recovery While economic headwinds have lingered, we currently expect the U.S. economic recovery to persist in 2011. Inflation has remained negligible, and we see little reason for the Fed to raise short-term interest rates anytime soon. Consequently, in our view, the appetite among domestic and overseas investors for competitive yields and higher levels of credit risk should remain robust. However, in the wake of strong 2010 performance in many sectors of the U.S. bond market, we believe that fixed-income returns are likely to moderate over the coming year. Indeed, selectivity within market sectors may be the key to generating above-average returns. In our judgment, our research-intensive investment process makes the fund particularly well suited to uncover potential opportunities in a more selective investment climate. January 18, 2011 Bond funds are subject generally to interest rate, credit, liquidity and market risks, to varying degrees, all of which are more fully described in the funds prospectus. Generally, all other factors being equal, bond prices are inversely related to interest-rate changes, and rate increases can cause price declines. Short sales involve selling a security the fund does not hold own in anticipation that the securitys price will decline. Short sales may involve substantial risk and leverage, and expose the fund to the risk that it will be required to buy the security sold short at a time when the security has appreciated in value, thus resulting in a loss to the fund. Leverage may magnify the funds gains or losses. Investments in foreign currencies are subject to the risk that those currencies will decline in value relative to the U.S. dollar, or, in the case of hedged positions, that the U.S. dollar will decline relative to the currency being hedged. Each of these risks could increase the funds volatility. High yield bonds are subject to increased credit risk and are considered speculative in terms of the issuers perceived ability to continue making interest payments on a timely basis and to repay principal upon maturity. The fund may use derivative instruments, such as options, futures and options on futures, forward contracts, swaps (including credit default swaps on corporate bonds and asset-backed securities), options on swaps and other credit derivatives.A small investment in derivatives could have a potentially large impact on the funds performance. The fund is only available as a funding vehicle under variable life insurance policies or variable annuity contracts issued by insurance companies. Individuals may not purchase shares of the fund directly.A variable annuity is an insurance contract issued by an insurance company that enables investors to accumulate assets on a tax-deferred basis for retirement or other long-term goals. 1 Total return includes reinvestment of dividends and any capital gains paid. Past performance is no guarantee of future results. Share price and investment return fluctuate such that upon redemption, fund shares may be worth more or less than their original cost.The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts, which will reduce returns. 2 SOURCE: LIPPER INC.  Reflects reinvestment of dividends and, where applicable, capital gain distributions.The Barclays Capital U.S.Aggregate Bond Index is a widely accepted, unmanaged total return index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1- 10 years.The Index does not include fees and expenses to which the fund is subject. Investors cannot invest directly in any index. The Fund 5 FUND PERFORMANCE Average Annual Total Returns as of 12/31/10 1 Year 5 Years 10 Years Initial shares 8.38% 5.20% 5.11% Service shares 8.20% 4.93% 4.85% Barclays Capital U.S. Aggregate Index 6.54% 5.80% 5.84%  Source: Lipper Inc. Past performance is not predictive of future performance.The funds performance shown in the graph and table does not reflect the deduction of taxes that a shareholder would pay on fund distributions or the redemption of fund shares. The funds performance does not reflect the deduction of additional charges and expenses imposed in connection with investing in variable insurance contracts which will reduce returns. The above graph compares a $10,000 investment made in Initial and Service shares of Dreyfus Variable Investment Fund, Quality Bond Portfolio on 12/31/00 to a $10,000 investment made in the Barclays Capital U.S.Aggregate Index (the Index) on that date. 6 The funds Initial shares are not subject to a Rule 12b-1 fee.The funds Service shares are subject to a 0.25% annual Rule 12b-1 fee.All dividends and capital gain distributions are reinvested. The funds performance shown in the line graph takes into account all applicable fund fees and expenses.The Index is a widely accepted, unmanaged index of corporate, U.S. government and U.S. government agency debt instruments, mortgage-backed securities and asset-backed securities with an average maturity of 1-10 years. Unlike a mutual fund, the Index is not subject to charges, fees and other expenses. Investors cannot invest directly in any index. Further information relating to fund performance, including expense reimbursements, if applicable, is contained in the Financial Highlights section of the prospectus and elsewhere in this report. The Fund 7 UNDERSTANDING YOUR FUNDS EXPENSES (Unaudited) As a mutual fund investor, you pay ongoing expenses, such as management fees and other expenses. Using the information below, you can estimate how these expenses affect your investment and compare them with the expenses of other funds.You also may pay one-time transaction expenses, including sales charges (loads), redemption fees and expenses associated with variable annuity or insurance contracts, which are not shown in this section and would have resulted in higher total expenses. For more information, see your funds prospectus or talk to your financial adviser. Review your funds expenses The table below shows the expenses you would have paid on a $1,000 investment in Dreyfus Variable Investment Fund, Quality Bond Portfolio from July 1, 2010 to December 31, 2010. It also shows how much a $1,000 investment would be worth at the close of the period, assuming actual returns and expenses. Expenses and Value of a $1,000 Investment assuming actual returns for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 3.92 $ 5.19 Ending value (after expenses) $1,021.00 $1,019.60 COMPARING YOUR FUNDS EXPENSES WITH THOSE OF OTHER FUNDS (Unaudited) Using the SECs method to compare expenses The Securities and Exchange Commission (SEC) has established guidelines to help investors assess fund expenses. Per these guidelines, the table below shows your funds expenses based on a $1,000 investment, assuming a hypothetical 5% annualized return. You can use this information to compare the ongoing expenses (but not transaction expenses or total cost) of investing in the fund with those of other funds.All mutual fund shareholder reports will provide this information to help you make this comparison. Please note that you cannot use this information to estimate your actual ending account balance and expenses paid during the period. Expenses and Value of a $1,000 Investment assuming a hypothetical 5% annualized return for the six months ended December 31, 2010 Initial Shares Service Shares Expenses paid per $1,000  $ 3.92 $ 5.19 Ending value (after expenses) $1,021.32 $1,020.06  Expenses are equal to the funds annualized expense ratio of .77% for Initial Shares and 1.02% for Service Shares, multiplied by the average account value over the period, multiplied by 184/365 (to reflect the one-half year period). 8 STATEMENT OF INVESTMENTS December 31, 2010 Coupon Maturity Principal Bonds and Notes117.4% Rate (%) Date Amount ($) d Value ($) Advertising.1% Lamar Media, Gtd. Notes 6.63 8/15/15 131,000 Aerospace & Defense.1% BE Aerospace, Sr. Unscd. Notes 6.88 10/1/20 185,000 a Agriculture.3% Altria Group, Gtd. Notes 9.70 11/10/18 280,000 Asset-Backed Ctfs./ Auto Receivables3.4% Ally Auto Receivables Trust, Ser. 2010-1, Cl. B 3.29 3/15/15 440,000 b 449,511 Americredit Automobile Receivables Trust, Ser. 2010-3, Cl. C 3.34 4/8/16 205,000 207,200 Americredit Automobile Receivables Trust, Ser. 2010-1, Cl. C 5.19 8/17/15 155,000 164,045 Americredit Prime Automobile Receivable, Ser. 2007-1, Cl. E 6.96 3/8/16 250,166 b 243,071 Carmax Auto Owner Trust, Ser. 2010-1, Cl. B 3.75 12/15/15 110,000 112,633 Carmax Auto Owner Trust, Ser. 2010-2, Cl. B 3.96 6/15/16 265,000 272,859 Chrysler Financial Auto Securitization Trust, Ser. 2010-A, Cl. C 2.00 1/8/14 705,000 703,871 Chrysler Financial Lease Trust, Ser. 2010-A, Cl. C 4.49 9/16/13 300,000 b 300,201 Ford Credit Auto Owner Trust, Ser. 2007-A, Cl. D 7.05 12/15/13 575,000 b 604,699 Franklin Auto Trust, Ser. 2008-A, Cl. B 6.10 5/20/16 335,000 b 350,694 JPMorgan Auto Receivables Trust, Ser. 2008-A, Cl. CFTS 5.22 7/15/15 139,348 b 137,164 Santander Drive Auto Receivables Trust, Ser. 2010-2, Cl. B 2.24 12/15/14 150,000 150,541 Santander Drive Auto Receivables Trust, Ser. 2010-3, Cl. C 3.06 11/15/17 245,000 243,797 Wachovia Auto Loan Owner Trust, Ser. 2007-1, Cl. D 5.65 2/20/13 610,000 615,230 The Fund 9 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Asset-Backed Ctfs./ Home Equity Loans1.0% Ameriquest Mortgage Securities, Ser. 2003-11, Cl. AF6 5.14 1/25/34 362,416 c 367,068 Citicorp Residential Mortgage Securities, Ser. 2006-1, Cl. A3 5.71 7/25/36 191,519 c 193,420 Citigroup Mortgage Loan Trust, Ser. 2005-HE1, Cl. M1 0.69 5/25/35 57,924 c 57,776 First Franklin Mortgage Loan Asset Backed Certificates, Ser. 2005-FF2, Cl. M1 0.66 3/25/35 148,200 c 144,633 Home Equity Asset Trust, Ser. 2005-2, Cl. M1 0.71 7/25/35 57,002 c 56,808 JP Morgan Mortgage Acquisition, Ser. 2006-CH2, Cl. AV2 0.31 10/25/36 86,765 c 84,230 Mastr Asset Backed Securities Trust, Ser. 2006-AM1, Cl. A2 0.39 1/25/36 26,342 c 26,081 Morgan Stanley ABS Capital I, Ser. 2004-NC1, Cl. M2 2.59 12/27/33 118,360 c 101,744 Park Place Securities, Ser. 2004-WCW1, Cl. M1 0.89 9/25/34 111,352 c 109,898 Residential Asset Securities, Ser. 2005-EMX4, Cl. A2 0.52 11/25/35 155,982 c 154,029 Automotive, Trucks & Parts.3% Lear, Gtd. Bonds 7.88 3/15/18 245,000 263,375 Lear, Gtd. Notes 8.13 3/15/20 130,000 142,025 Banks5.1% Bank of America, Sr. Unscd. Notes 5.63 7/1/20 630,000 643,455 Citigroup, Sr. Unscd. Notes 5.38 8/9/20 155,000 161,348 Citigroup, Sr. Unscd. Notes 5.50 4/11/13 1,000,000 1,065,399 Citigroup, Sr. Unscd. Notes 6.13 5/15/18 260,000 285,262 Citigroup, Unscd. Notes 8.50 5/22/19 120,000 149,206 10 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Banks (continued) Credit Suisse, Sub. Notes 5.40 1/14/20 495,000 506,429 Discover Bank, Sub. Notes 7.00 4/15/20 250,000 269,222 JPMorgan Chase & Co., Sr. Unscd. Notes 6.00 1/15/18 460,000 514,448 Manufacturers & Traders Trust, Sub. Notes 5.59 12/28/20 275,000 c 260,766 Morgan Stanley, Sr. Unscd. Notes 5.30 3/1/13 320,000 341,172 Morgan Stanley, Sr. Unscd. Notes 5.50 1/26/20 340,000 343,335 NB Capital Trust IV, Gtd. Cap. Secs. 8.25 4/15/27 620,000 632,400 UBS AG/Stamford, Sr. Unscd. Notes 4.88 8/4/20 315,000 321,072 Wells Fargo Capital XIII, Gtd. Secs. 7.70 12/29/49 1,215,000 c 1,262,081 Building Materials.3% Masco, Sr. Unscd. Bonds 7.13 3/15/20 345,000 Chemicals.3% Dow Chemical, Sr. Unscd. Notes 8.55 5/15/19 315,000 Coal.2% Consol Energy, Gtd. Notes 8.00 4/1/17 175,000 b 187,250 Consol Energy, Gtd. Notes 8.25 4/1/20 120,000 b 130,200 Commercial & Professional Services.3% Iron Mountain, Sr. Sub. Notes 8.38 8/15/21 355,000 Commercial Mortgage Pass-Through Ctfs.8.9% Banc of America Commercial Mortgage, Ser. 2004-6, Cl. A5 4.81 12/10/42 495,000 519,261 The Fund 11 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) Bear Stearns Commercial Mortgage Securities, Ser. 2004-PWR3, Cl. A4 4.72 2/11/41 645,000 681,050 Bear Stearns Commercial Mortgage Securities, Ser. 2004-T14, Cl. A4 5.20 1/12/41 680,000 c 727,879 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T26, Cl. A4 5.47 1/12/45 565,000 c 603,867 Bear Stearns Commercial Mortgage Securities, Ser. 2006-PW12, Cl. AAB 5.70 9/11/38 430,000 c 462,397 Bear Stearns Commercial Mortgage Securities, Ser. 2007-T28, Cl. A4 5.74 9/11/42 800,000 c 867,334 Credit Suisse/Morgan Stanley Commercial Mortgage Certificates, Ser. 2006-HC1A, Cl. A1 0.45 5/15/23 334,750 b,c 328,927 CS First Boston Mortgage Securities, Ser. 2004-C3, Cl. A3 4.30 7/15/36 42,295 42,270 CS First Boston Mortgage Securities, Ser. 2005-C4, Cl. AAB 5.07 8/15/38 354,769 c 371,770 Extended Stay America Trust, Ser. 2010-ESHA, Cl. B 4.22 11/5/27 660,000 b 649,831 First Union National Bank Commercial Mortgage, Ser. 2001-C2, Cl. A2 6.66 1/12/43 47,383 47,363 GE Capital Commercial Mortgage, Ser. 2004-C2, Cl. A4 4.89 3/10/40 665,000 703,644 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. B 0.52 3/6/20 1,065,000 b,c 997,035 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. E 0.71 3/6/20 395,000 b,c 362,570 GS Mortgage Securities Corporation II, Ser. 2007-EOP, Cl. K 1.32 3/6/20 225,000 b,c 196,326 JP Morgan Chase Commercial Mortgage Securities, Ser. 2003-CB7, Cl. A3 4.45 1/12/38 27,855 27,875 JP Morgan Chase Commercial Mortgage Securities, Ser. 2005-LDP5, Cl. A2 5.20 12/15/44 725,000 757,801 12 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Commercial Mortgage Pass-Through Ctfs. (continued) JP Morgan Chase Commercial Mortgage Securities, Ser. 2010-CNTR, Cl. C 5.51 8/5/32 390,000 b 370,007 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. B 7.15 12/5/27 115,000 b 128,825 JP Morgan Chase Commercial Mortgage Securities, Ser. 2009-IWST, Cl. C 7.45 12/5/27 655,000 b,c 721,464 Merrill Lynch Mortgage Trust, Ser. 2005-LC1, Cl. A2 5.20 1/12/44 119,556 c 119,486 Merrill Lynch Mortgage Trust, Ser. 2005-CKI1, Cl. A2 5.22 11/12/37 77,471 c 77,736 Merrill Lynch Mortgage Trust, Ser. 2002-MW1, Cl. A3 5.40 7/12/34 11,139 11,133 Morgan Stanley Capital I, Ser. 2005-HQ7, Cl. A4 5.19 11/14/42 245,000 c 264,039 Morgan Stanley Capital I, Ser. 2007-T27, Cl. A4 5.65 6/11/42 960,000 c 1,044,036 RBSCF Trust, Ser. 2010-MB1, Cl. B 4.63 4/15/24 125,000 b,c 130,297 TIAA Seasoned Commercial Mortgage Trust, Ser. 2007-C4, Cl. A3 6.05 8/15/39 325,000 c 357,554 Vornado, Ser. 2010-VN0, Cl. C 5.28 9/13/28 220,000 b 216,231 Wachovia Bank Commercial Mortgage Trust, Ser. 2005-C16, Cl. A2 4.38 10/15/41 111,033 112,171 Diversified Financial Services6.1% American Express, Sr. Unscd. Notes 7.25 5/20/14 575,000 655,553 Ameriprise Financial, Sr. Unscd. Notes 7.30 6/28/19 270,000 319,560 Ameriprise Financial, Jr. Sub. Notes 7.52 6/1/66 233,000 c 244,068 Capital One Bank USA, Sub. Notes 8.80 7/15/19 880,000 1,084,130 The Fund 13 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Diversified Financial Services (continued) Caterpillar Financial Services, Sr. Unscd. Notes 7.15 2/15/19 390,000 480,333 Discover Financial Services, Sr. Unscd. Notes 10.25 7/15/19 299,000 371,679 ERAC USA Finance, Gtd. Notes 5.60 5/1/15 98,000 b 107,035 ERAC USA Finance, Gtd. Notes 6.38 10/15/17 500,000 b 555,838 Ford Motor Credit, Sr. Unscd. Notes 6.63 8/15/17 500,000 526,198 Ford Motor Credit, Sr. Unscd. Notes 8.00 12/15/16 775,000 867,066 General Electric Capital, Sr. Unscd. Notes 5.63 5/1/18 1,230,000 1,343,358 General Electric Capital, Sr. Unscd. Notes 6.88 1/10/39 300,000 347,860 Hutchison Whampoa International, Gtd. Notes 7.63 4/9/19 155,000 b 186,517 Invesco, Gtd. Notes 5.38 2/27/13 250,000 264,578 Merrill Lynch & Co., Sub. Notes 5.70 5/2/17 740,000 743,463 Diversified Manufacturing.2% Bombardier, Sr. Notes 7.75 3/15/20 195,000 b Electric Utilities3.0% AES, Sr. Unscd. Notes 7.75 3/1/14 100,000 107,250 AES, Sr. Unscd. Notes 7.75 10/15/15 420,000 450,450 AES, Sr. Unscd. Notes 8.00 10/15/17 270,000 286,875 Cleveland Electric Illuminating, Sr. Unscd. Notes 5.70 4/1/17 500,000 535,709 Consolidated Edison of NY, Sr. Unscd. Debs., Ser. 06-D 5.30 12/1/16 400,000 449,762 14 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Electric Utilities (continued) Consumers Energy, First Mortgage Bonds, Ser. O 5.00 2/15/12 655,000 683,178 National Grid, Sr. Unscd. Notes 6.30 8/1/16 313,000 357,758 Nevada Power, Mortgage Notes 6.50 8/1/18 305,000 352,698 Nevada Power, Mortgage Notes, Ser. R 6.75 7/1/37 265,000 301,766 NiSource Finance, Gtd. Notes 5.25 9/15/17 375,000 394,488 Sierra Pacific Power, Mortgage Notes, Ser. P 6.75 7/1/37 130,000 147,070 Environmental Control.4% Allied Waste North America, Gtd. Notes, Ser. B 7.13 5/15/16 115,000 121,892 Waste Management, Sr. Unscd. Notes 7.00 7/15/28 210,000 242,423 Waste Management, Gtd. Notes 7.38 5/15/29 200,000 231,921 Food & Beverages.7% Anheuser-Busch InBev Worldwide, Gtd. Notes 8.20 1/15/39 390,000 b 530,805 Kraft Foods, Sr. Unscd. Notes 6.13 2/1/18 305,000 348,908 Foreign/Governmental2.1% Banco Nacional de Desenvolvimento Economico e Social, Notes 5.50 7/12/20 220,000 b 227,150 Province of Quebec Canada, Unscd. Notes 4.60 5/26/15 305,000 335,128 Republic of Chile, Sr. Unscd. Notes CLP 5.50 8/5/20 350,500,000 765,846 Republic of Korea, Sr. Unscd. Notes 7.13 4/16/19 110,000 131,422 The Fund 15 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Foreign/Governmental (continued) Republic of Peru, Sr. Unscd. Bonds 6.55 3/14/37 630,000 693,000 Russia Foreign Bond, Sr. Unscd. Bonds 5.00 4/29/20 695,000 a,b 698,475 Health Care.5% Fresenius US Finance II, Gtd. Notes 9.00 7/15/15 475,000 b 546,250 Wellpoint, Sr. Unscd. Notes 5.88 6/15/17 165,000 184,687 Lodging & Entertainment.3% Penn National Gaming, Sr. Sub. Notes 8.75 8/15/19 340,000 a Media3.5% Comcast, Gtd. Notes 6.30 11/15/17 425,000 487,292 Cox Communications, Sr. Unscd. Notes 6.25 6/1/18 405,000 b 453,009 CSC Holdings, Sr. Unscd. Notes 8.50 4/15/14 25,000 27,594 CSC Holdings, Sr. Unscd. Notes 8.63 2/15/19 310,000 351,850 DirecTV Holdings, Gtd. Notes 6.00 8/15/40 165,000 166,222 DirecTV Holdings, Gtd. Notes 7.63 5/15/16 335,000 371,843 Dish DBS, Gtd. Notes 7.75 5/31/15 505,000 539,088 NBC Universal, Sr. Unscd. Notes 5.15 4/30/20 345,000 b 358,296 News America, Gtd. Notes 6.15 3/1/37 320,000 334,730 Pearson Dollar Finance Two, Gtd. Notes 6.25 5/6/18 430,000 b 478,588 Reed Elsevier Capital, Gtd. Notes 4.63 6/15/12 330,000 343,315 16 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Media (continued) Time Warner Cable, Gtd. Notes 6.75 7/1/18 295,000 344,392 Time Warner, Gtd. Notes 5.88 11/15/16 310,000 350,341 Mining.8% Freeport-McMoRan Copper & Gold, Sr. Unscd. Notes 8.38 4/1/17 325,000 359,972 Teck Resources, Sr. Scd. Notes 10.25 5/15/16 21,000 26,015 Teck Resources, Sr. Scd. Notes 10.75 5/15/19 530,000 690,017 Municipal Bonds1.7% California, GO (Build America Bonds) 7.30 10/1/39 340,000 342,754 California, GO (Build America Bonds) (Various Purpose) 7.55 4/1/39 355,000 368,540 Erie Tobacco Asset Securitization Corporation, Tobacco Settlement Asset-Backed Bonds, Ser. E 6.00 6/1/28 300,000 252,027 Illinois, GO 4.42 1/1/15 380,000 381,946 New York City, GO (Build America Bonds) 5.99 12/1/36 350,000 353,437 Tobacco Settlement Authority of Iowa, Tobacco Settlement Asset-Backed Bonds, Ser. A 6.50 6/1/23 555,000 510,511 Oil & Gas1.6% Anadarko Petroleum, Sr. Unscd. Notes 6.38 9/15/17 530,000 578,124 Continental Resources, Gtd. Notes 7.13 4/1/21 165,000 b 174,075 Marathon Oil, Sr. Unscd. Notes 7.50 2/15/19 59,000 a 73,390 The Fund 17 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Oil & Gas (continued) Pemex Project Funding Master Trust, Gtd. Bonds 6.63 6/15/35 315,000 322,086 Range Resources, Gtd. Notes 8.00 5/15/19 355,000 388,281 Sempra Energy, Sr. Unscd. Notes 6.50 6/1/16 295,000 342,866 Valero Energy, Sr. Unscd. Notes 6.13 2/1/20 240,000 255,341 Paper & Paper Related.4% Georgia-Pacific, Gtd. Notes 7.00 1/15/15 72,000 a,b 75,060 Georgia-Pacific, Gtd. Notes 8.25 5/1/16 345,000 b 391,144 Pipelines.6% El Paso, Sr. Unscd. Bonds 6.50 9/15/20 190,000 b 192,243 El Paso, Sr. Unscd. Notes 7.00 6/15/17 40,000 42,413 Kinder Morgan Energy Partners, Sr. Unscd. Notes 6.85 2/15/20 470,000 539,451 Property & Casualty Insurance1.9% AON, Sr. Unscd. Notes 3.50 9/30/15 240,000 240,378 Cincinnati Financial, Sr. Unscd. Notes 6.13 11/1/34 51,000 48,261 Cincinnati Financial, Sr. Unscd. Debs. 6.92 5/15/28 224,000 231,347 Hanover Insurance Group, Sr. Unscd. Notes 7.50 3/1/20 85,000 a 89,718 Lincoln National, Sr. Unscd. Notes 6.25 2/15/20 85,000 92,879 MetLife, Sr. Unscd. Notes 5.00 6/15/15 328,000 355,581 Principal Financial Group, Gtd. Notes 8.88 5/15/19 560,000 705,618 18 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Property & Casualty Insurance (continued) Prudential Financial, Sr. Unscd. Notes 6.63 12/1/37 330,000 368,047 Willis North America, Gtd. Notes 6.20 3/28/17 155,000 159,475 Willis North America, Gtd. Notes 7.00 9/29/19 185,000 193,134 Real Estate2.9% Boston Properties, Sr. Unscd. Notes 5.00 6/1/15 470,000 504,523 CommonWealth REIT, Sr. Unscd. Notes 0.90 3/16/11 238,000 c 237,876 Duke Realty, Sr. Unscd. Notes 6.75 3/15/20 60,000 a 65,206 Duke Realty, Sr. Unscd. Notes 8.25 8/15/19 285,000 336,308 ERP Operating, Sr. Unscd. Notes 5.75 6/15/17 135,000 148,118 Federal Realty Investment Trust, Sr. Unscd. Notes 6.00 7/15/12 100,000 106,162 Healthcare Realty Trust, Sr. Unscd. Notes 5.13 4/1/14 330,000 345,792 Mack-Cali Realty, Sr. Unscd. Notes 5.80 1/15/16 400,000 422,605 Regency Centers, Gtd. Notes 5.25 8/1/15 66,000 68,938 Regency Centers, Gtd. Notes 5.88 6/15/17 120,000 128,128 Simon Property Group, Sr. Unscd. Notes 6.13 5/30/18 160,000 180,103 Simon Property Group, Sr. Unscd. Notes 6.75 2/1/40 520,000 594,215 WEA Finance, Gtd. Notes 7.50 6/2/14 230,000 b 261,240 WEA Finance, Gtd. Notes 7.13 4/15/18 435,000 b 501,137 The Fund 19 STATEMENT OF INVESTMENTS (continued) Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) Residential Mortgage Pass-Through Ctfs..3% CS First Boston Mortgage Securities, Ser. 2005-6, Cl. 1A2 0.53 7/25/35 221,957 c 199,622 Impac Secured Assets CMN Owner Trust, Ser. 2006-1, Cl. 2A1 0.61 5/25/36 214,113 c 185,373 Retail1.0% CVS Pass-Through Trust, Pass Thru Certificates 6.04 12/10/28 301,784 310,362 Home Depot, Sr. Unscd. Notes 5.88 12/16/36 237,000 247,348 Inergy Finance, Gtd. Notes 7.00 10/1/18 390,000 b 394,875 Staples, Gtd. Notes 9.75 1/15/14 280,000 339,547 Steel.3% Arcelormittal, Sr. Unscd. Notes 5.25 8/5/20 345,000 a Telecommunications1.4% AT&T, Sr. Unscd. Notes 5.60 5/15/18 295,000 329,647 CC Holdings, Sr. Scd. Notes 7.75 5/1/17 625,000 b 685,938 Cellco Partnership/ Verizon Wireless Capital, Sr. Unscd. Notes 5.55 2/1/14 310,000 342,082 Verizon Communications, Sr. Unscd. Notes 7.35 4/1/39 155,000 191,283 Wind Acquisition Finance, Scd. Notes 11.75 7/15/17 265,000 b 300,113 Transportation.6% Canadian National Railway, Sr. Unscd. Notes 5.55 3/1/19 700,000 20 Coupon Maturity Principal Bonds and Notes (continued) Rate (%) Date Amount ($) d Value ($) U.S. Government Agencies.4% Federal National Mortgage Association, Notes 5.25 9/15/16 470,000 e U.S. Government Agencies/ Mortgage-Backed29.4% Federal Home Loan Mortgage Corp.: Multiclass Mortgage Participation Ctfs., Ser. 2586, Cl. WE, 4.00%, 12/15/32 236,486 e 246,425 5.00%, 9/1/40 333,182 e 351,781 5.50%, 10/1/399/1/40 453,292 e 485,046 Federal National Mortgage Association: 4.50% 2,725,000 e,f 2,797,809 5.00% 10,350,000 e,f 10,882,052 5.50% 9,870,000 e,f 10,569,665 5.00%, 11/1/2011/1/21 2,104,650 e 2,248,112 5.50%, 9/1/348/1/40 4,034,697 e 4,328,426 6.00%, 9/1/225/1/39 4,785,590 e 5,242,721 7.00%, 6/1/299/1/29 43,633 e 49,691 Government National Mortgage Association I; 5.50%, 4/15/333/15/34 1,712,244 1,860,360 Government National Mortgage Association II; 7.00%, 9/20/287/20/29 11,310 12,907 U.S. Government Securities37.0% U.S. Treasury Bonds: 4.25%, 5/15/39 531,000 523,201 4.63%, 2/15/40 2,655,000 2,781,527 5.00%, 5/15/37 525,000 585,867 5.25%, 11/15/28 515,000 590,319 5.50%, 8/15/28 1,040,000 1,225,576 U.S. Treasury Notes: 0.38%, 9/30/12 1,425,000 1,421,828 0.63%, 7/31/12 2,830,000 2,838,167 0.88%, 4/30/11 10,970,000 10,996,569 1.13%, 6/15/13 4,135,000 4,169,552 1.38%, 9/15/12 12,575,000 12,759,211 1.88%, 9/30/17 2,930,000 2,790,596 The Fund 21 STATEMENT OF INVESTMENTS (continued) Principal Bonds and Notes (continued) Amount ($) d Value ($) U.S. Government Securities (continued) U.S. Treasury Notes (continued) 2.13%, 5/31/15 4,085,000 4,150,752 2.38%, 8/31/14 2,270,000 2,351,933 2.63%, 8/15/20 2,190,000 2,076,565 Total Bonds and Notes (cost $151,562,600) Face Amount Covered by Options Purchased.0% Contracts ($) Value ($) Call Options: Japanese Yen, August 2011 @ $90 1,360,000 g 12,145 Japanese Yen, August 2011 @ $90 1,370,000 g 12,234 Total Options Purchased (cost $69,309) Principal Short-Term Investments.2% Amount ($) Value ($) U.S. Treasury Bills; 0.17%, 6/9/11 (cost $224,830) 225,000 h Other Investment.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $163,000) 163,000 i 22 Investment of Cash Collateral for Securities Loaned1.5% Shares Value ($) Registered Investment Company; Dreyfus Institutional Cash Advantage Fund (cost $1,982,010) 1,982,010 i Total Investments (cost $154,001,749) 119.2% Liabilities, Less Cash and Receivables (19.2%) Net Assets 100.0% GOGeneral Obligation REITReal Estate Invesment Trust a Security, or portion thereof, on loan.At December 31, 2010, the market value of the funds securities on loan was $1,912,046 and the market value of the collateral held by the fund was $1,982,010. b Securities exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At December 31, 2010, these securities had a market value of $13,833,179 or 10.4% of net assets. c Variable rate securityinterest rate subject to periodic change. d Principal amount stated in U.S. Dollars unless otherwise noted. CLPChilean Peso. e The Federal Housing Finance Agency (FHFA) placed Federal Home Loan Mortgage Corporation and Federal National Mortgage Association into conservatorship with FHFA as the conservator.As such, the FHFA oversees the continuing affairs of these companies. f Purchased on a forward commitment basis. g Non-income producing security. h Held by a broker as collateral for open financial futures positions. i Investment in affiliated money market mutual fund. Portfolio Summary (Unaudited)  Value (%) Value (%) U.S. Government & Agencies 66.8 Short-Term/Money Market Investments 1.8 Corporate Bonds 33.2 Municipal Bonds 1.7 Asset/Mortgage-Backed 13.6 Options Purchased .0 Foreign/Governmental 2.1  Based on net assets. See notes to financial statements. The Fund 23 STATEMENT OF FINANCIAL FUTURES December 31, 2010 Unrealized Market Value Appreciation Covered by (Depreciation) Contracts Contracts ($) Expiration at 12/31/2010 ($) Financial Futures Long U.S. Treasury 30 Year Bonds 8 977,000 March 2011 (30,844) Financial Futures Short U.S. Treasury 2 Year Notes 21 (4,597,031) March 2011 (9,844) U.S. Treasury 10 Year Notes 32 (3,854,000) March 2011 128,750 Gross Unrealized Appreciation Gross Unrealized Depreciation See notes to financial statements. 24 STATEMENT OF OPTIONS WRITTEN December 31, 2010 Face Amount Covered by Contracts ($) Value ($) Call Options: U.S. Treasury 5-Year Notes January 2011 @ $119.5 5,000,000 a (3,516) Put Options: 10-Year USD LIBOR-BBA, February 2011 @ $5.36 4,420,000 a (86) U.S. Treasury 5-Year Notes January 2011 @ $119.5 5,000,000 a (92,578) (Premiums received $161,296) BBABritish Bankers Association LIBORLondon Interbank Offered Rate USDUS Dollar a Non-income producing security. See notes to financial statements. The Fund 25 STATEMENT OF ASSETS AND LIABILITIES December 31, 2010 Cost Value Assets ($): Investments in securitiesSee Statement of Investments (including securities on loan, valued at $1,912,046)Note 1(c) Unaffiliated issuers 151,856,739 156,312,016 Affiliated issuers 2,145,010 2,145,010 Cash 50,729 Dividends and interest receivable 1,176,348 Unrealized appreciation on forward foreign currency exchange contractsNote 4 32,309 Receivable for shares of Beneficial Interest subscribed 9,757 Prepaid expenses 844 Liabilities ($): Due to The Dreyfus Corporation and affiliatesNote 3(b) 87,427 Payable for investment securities purchased 24,433,567 Liability for securities on loanNote 1(c) 1,982,010 Outstanding options written, at value (premiums received $161,296)See Statement of Options WrittenNote 4 96,180 Payable for shares of Beneficial Interest redeemed 45,012 Unrealized depreciation on forward foreign currency exchange contractsNote 4 37,113 Payable for futures variation marginNote 4 11,078 Accrued expenses 49,352 Net Assets ($) Composition of Net Assets ($): Paid-in capital 137,412,145 Accumulated undistributed investment incomenet 2,061,794 Accumulated net realized gain (loss) on investments (11,092,993) Accumulated net unrealized appreciation (depreciation) on investments, options transactions and foreign currency transactions (including $88,062 net unrealized appreciation on financial futures) 4,604,328 Net Assets ($) Net Asset Value Per Share Initial Shares Service Shares Net Assets ($) 105,205,148 27,780,126 Shares Outstanding 9,105,801 2,413,097 Net Asset Value Per Share ($) See notes to financial statements. 26 STATEMENT OF OPERATIONS Year Ended December 31, 2010 Investment Income ($): Income: Interest 5,870,880 Dividends; Affiliated issuers 3,426 Income from securities lendingNote 1(c) 2,477 Total Income Expenses: Investment advisory feeNote 3(a) 885,164 Distribution feesNote 3(b) 73,684 Professional fees 42,991 Prospectus and shareholders reports 22,016 Custodian feesNote 3(b) 20,329 Trustees fees and expensesNote 3(c) 9,889 Shareholder servicing costsNote 3(b) 4,744 Loan commitment feesNote 2 4,539 Registration fees 5 Miscellaneous 54,009 Total Expenses Lessreduction in fees due to earnings creditsNote 3(b) (5) Net Expenses Investment IncomeNet Realized and Unrealized Gain (Loss) on InvestmentsNote 4 ($): Net realized gain (loss) on investments and foreign currency transactions 4,076,784 Net realized gain (loss) on options transactions 53,556 Net realized gain (loss) on financial futures (78,844) Net realized gain (loss) on forward foreign currency exchange contracts 643,130 Net Realized Gain (Loss) Net unrealized appreciation (depreciation) on investments and foreign currency transactions 1,653,108 Net unrealized appreciation (depreciation) on options transactions (24,768) Net unrealized appreciation (depreciation) on financial futures (98,760) Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts 7,471 Net Urealized Appreciation (Depreciation) Net Realized and Unrealized Gain (Loss) on Investments Net Increase in Net Assets Resulting from Operations See notes to financial statements. The Fund 27 STATEMENT OF CHANGES IN NET ASSETS Year Ended December 31, 2010 2009 Operations ($): Investment incomenet 4,759,418 5,963,792 Net realized gain (loss) on investments 4,694,626 (2,399,136) Net unrealized appreciation (depreciation) on investments 1,537,051 14,745,156 Net Increase (Decrease) in Net Assets Resulting from Operations Dividends to Shareholders from ($): Investment incomenet: Initial Shares (4,147,602) (4,798,573) Service Shares (1,073,094) (1,427,624) Total Dividends Beneficial Interest Transactions ($): Net proceeds from shares sold: Initial Shares 10,267,694 13,094,742 Service Shares 1,716,930 2,550,823 Dividends reinvested: Initial Shares 4,147,602 4,798,573 Service Shares 1,073,094 1,427,624 Cost of shares redeemed: Initial Shares (19,505,835) (21,723,108) Service Shares (6,933,179) (9,284,799) Increase (Decrease) in Net Assets from Beneficial Interest Transactions Total Increase (Decrease) in Net Assets Net Assets ($): Beginning of Period 136,448,569 133,501,099 End of Period Undistributed investment incomenet 2,061,794 2,214,729 28 Year Ended December 31, 2010 2009 Capital Share Transactions: Initial Shares Shares sold 893,014 1,258,250 Shares issued for dividends reinvested 363,167 460,328 Shares redeemed (1,703,354) (2,097,583) Net Increase (Decrease) in Shares Outstanding Service Shares Shares sold 149,601 244,133 Shares issued for dividends reinvested 94,370 137,627 Shares redeemed (606,808) (892,685) Net Increase (Decrease) in Shares Outstanding See notes to financial statements. The Fund 29 FINANCIAL HIGHLIGHTS The following tables describe the performance for each share class for the fiscal periods indicated.All information (except portfolio turnover rate) reflects financial results for a single fund share.Total return shows how much your investment in the fund would have increased (or decreased) during each period, assuming you had reinvested all dividends and distributions. The funds total returns do not reflect expenses associated with variable annuity or insurance contracts.These figures have been derived from the funds financial statements. Year Ended December 31, Initial Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.08 10.11 11.08 11.25 11.29 Investment Operations: Investment incomenet a .41 .48 .51 .53 .49 Net realized and unrealized gain (loss) on investments .51 .99 (.96) (.16) (.02) Total from Investment Operations .92 1.47 (.45) .37 .47 Distributions: Dividends from investment incomenet (.45) (.50) (.52) (.54) (.51) Net asset value, end of period 11.55 11.08 10.11 11.08 11.25 Total Return (%) 8.38 14.96 (4.18) 3.54 4.23 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets .77 .75 .76 .77 .75 Ratio of net expenses to average net assets .77 .75 .76 .72 .63 Ratio of net investment income to average net assets 3.55 4.56 4.71 4.78 4.43 Portfolio Turnover Rate b 288.08 293.67 391.87 446.13 507.83 Net Assets, end of period ($ x 1,000) 105,205 105,816 100,396 120,446 145,490 a Based on average shares outstanding at each month end. b The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2010, 2009, 2008, 2007 and 2006 were 129.47%, 102.76%, 142.10%, 219.54% and 262.26%, respectively. See notes to financial statements. 30 Year Ended December 31, Service Shares 2010 2009 2008 2007 2006 Per Share Data ($): Net asset value, beginning of period 11.04 10.07 11.04 11.21 11.25 Investment Operations: Investment incomenet a .38 .45 .48 .51 .46 Net realized and unrealized gain (loss) on investments .50 .99 (.96) (.17) (.02) Total from Investment Operations .88 1.44 (.48) .34 .44 Distributions: Dividends from investment incomenet (.41) (.47) (.49) (.51) (.48) Net asset value, end of period 11.51 11.04 10.07 11.04 11.21 Total Return (%) 8.20 14.63 (4.46) 3.31 3.90 Ratios/Supplemental Data (%): Ratio of total expenses to average net assets 1.02 1.00 1.01 1.02 1.00 Ratio of net expenses to average net assets 1.02 1.00 1.01 .97 .88 Ratio of net investment income to average net assets 3.29 4.33 4.46 4.51 4.17 Portfolio Turnover Rate b 288.08 293.67 391.87 446.13 507.83 Net Assets, end of period ($ x 1,000) 27,780 30,633 33,105 44,035 41,363 a Based on average shares outstanding at each month end. b The portfolio turnover rates excluding mortgage dollar roll transactions for the periods ended December 31, 2010, 2009, 2008, 2007 and 2006 were 129.47%, 102.76%, 142.10%, 219.54% and 262.26%, respectively. See notes to financial statements. The Fund 31 NOTES TO FINANCIAL STATEMENTS NOTE 1Significant Accounting Policies: Dreyfus Variable Investment Fund (the Company) is registered under the Investment Company Act of 1940, as amended (the Act), as an open end management investment company, operating as a series company currently offering seven series, including the Quality Bond Portfolio (the fund). The fund is only offered to separate accounts established by insurance companies to fund variable annuity contracts and variable life insurance policies.The fund is a diversified series.The funds investment objective is to maximize total return, consisting of capital appreciation and current income. The Dreyfus Corporation (the Manager or Dreyfus), a wholly-owned subsidiary of The Bank of New York Mellon Corporation (BNY Mellon), serves as the funds investment adviser. MBSC Securities Corporation (the Distributor), a wholly-owned subsidiary of the Manager, is the distributor of the funds shares, which are sold without a sales charge. The fund is authorized to issue an unlimited number of $.001 par value shares of Beneficial Interest in each of the following classes of shares: Initial and Service. Each class of shares has identical rights and privileges, except with respect to the distribution plan, the expenses borne by each class, the allocation of certain transfer agency costs and certain voting rights. Income, expenses (other than expenses attributable to a specific class), and realized and unrealized gains or losses on investments are allocated to each class of shares based on its relative net assets. The Company accounts separately for the assets, liabilities and operations of each series. Expenses directly attributable to each series are charged to that series operations; expenses which are applicable to all series are allocated among them on a pro rata basis. The Financial Accounting Standards Board (FASB) Accounting Standards Codification (ASC) is the exclusive reference of authoritative U.S. generally accepted accounting principles (GAAP) recognized by the FASB to be applied by nongovernmental entities. Rules and interpretive releases of the Securities and Exchange Commission (SEC) under authority of federal laws are also sources of authoritative GAAP for 32 SEC registrants. The funds financial statements are prepared in accordance with GAAP, which may require the use of management estimates and assumptions.Actual results could differ from those estimates. The Company enters into contracts that contain a variety of indemnifications.The funds maximum exposure under these arrangements is unknown.The fund does not anticipate recognizing any loss related to these arrangements. (a) Portfolio valuation: Investments in securities, excluding short-term investments (other than U.S. Treasury Bills), financial futures, options, swap transactions and forward foreign currency exchange contracts (forward contracts) are valued each business day by an independent pricing service (the Service) approved by the Board of Trustees. Investments for which quoted bid prices are readily available and are representative of the bid side of the market in the judgment of the Service are valued at the mean between the quoted bid prices (as obtained by the Service from dealers in such securities) and asked prices (as calculated by the Service based upon its evaluation of the market for such securities). Other investments (which constitute a majority of the portfolios securities) are valued as determined by the Service, based on methods which include consideration of: yields or prices of securities of comparable quality, coupon, maturity and type; indications as to values from dealers; and general market conditions. Restricted securities, as well as securities or other assets for which recent market quotations are not readily available, that are not valued by a pricing service approved by the Board of Trustees, or determined by the fund not to reflect accurately fair value, are valued at fair value as determined in good faith under the direction of the Board of Trustees.The factors that may be considered when fair valuing a security include fundamental analytical data, the nature and duration of restrictions on disposition, an evaluation of the forces that influence the market in which the securities are purchased and sold, and public trading in similar securities of the issuer or comparable issuers. Short-term investments, excluding U.S. Treasury Bills, are carried at amortized cost, which approximates value. Registered investment companies that are not traded on an exchange are valued at their net asset The Fund 33 NOTES TO FINANCIAL STATEMENTS (continued) value. Financial futures and options, which are traded on an exchange, are valued at the last sales price on the securities exchange on which such securities are primarily traded or at the last sales price on the national securities market on each business day. Options traded over-the-counter are valued at the mean between the bid and asked price. Investments in swap transactions are valued each business day by an independent pricing service approved by the Board of Trustees. Swaps are valued by the service by using a swap pricing model which incorporates among other factors, default probabilities, recovery rates, credit curves of the underlying issuers and swap spreads on interest rates. Investments denominated in foreign currencies are translated to U.S. dollars at the prevailing rates of exchange. Forward contracts are valued at the forward rate. The fair value of a financial instrument is the amount that would be received to sell an asset or paid to transfer a liability in an orderly transaction between market participants at the measurement date (i.e. the exit price). GAAP establishes a fair value hierarchy that prioritizes the inputs of valuation techniques used to measure fair value.This hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). Additionally, GAAP provides guidance on determining whether the volume and activity in a market has decreased significantly and whether such a decrease in activity results in transactions that are not orderly. GAAP requires enhanced disclosures around valuation inputs and techniques used during annual and interim periods. Various inputs are used in determining the value of the funds investments relating to fair value measurements.These inputs are summarized in the three broad levels listed below: Level 1 unadjusted quoted prices in active markets for identical investments. Level 2 other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.). Level 3 significant unobservable inputs (including the funds own assumptions in determining the fair value of investments). 34 The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of December 31, 2010 in valuing the funds investments: Level 2Other Level 3 Level 1 Significant Significant Unadjusted Observable Unobservable Quoted Prices Inputs Inputs Total Assets ($) Investments in Securities: Asset-Backed  5,851,203  Commercial Mortgage-Backed  11,900,179  Corporate Bonds   43,990,786  Foreign Government  2,851,021  Municipal Bonds  2,209,215  Mutual Funds 2,145,010   Residential Mortgage-Backed  384,995  U.S.Government Agencies/ Mortgage-Backed  39,613,728  U.S. Treasury  49,486,510  Other Financial Instruments: Forward Foreign Currency Exchange Contracts   32,309  Futures  128,750   Options Purchased 24,379   Liabilities ($) Other Financial Instruments: Forward Foreign Currency Exchange Contracts   (37,113)  Futures  (40,688)   Options Written (96,094) (86)   See Statement of Investments for additional detailed categorizations.  Amount shown represents unrealized appreciation (depreciation) at period end. The Fund 35 NOTES TO FINANCIAL STATEMENTS (continued) In January 2010, FASB issued Accounting Standards Update (ASU) No. 2010-06 Improving Disclosures about FairValue Measurements. The portions of ASU No. 2010-06 which require reporting entities to prepare new disclosures surrounding amounts and reasons for significant transfers in and out of Level 1 and Level 2 fair value measurements as well as inputs and valuation techniques used to measure fair value for both recurring and nonrecurring fair value measurements that fall in either Level 2 or Level 3 have been adopted by the fund. No significant transfers between Level 1 or Level 2 fair value measurements occurred at December 31, 2010.The remaining portion of ASU No. 2010-06 requires reporting entities to make new disclosures about information on purchases, sales, issuances and settlements on a gross basis in the reconciliation of activity in Level 3 fair value measurements. These new and revised disclosures are required to be implemented for fiscal years beginning after December 15, 2010. Management is currently evaluating the impact that the adoption of this remaining portion of ASU No. 2010-06 may have on the funds financial statement disclosures. (b) Foreign currency transactions: The fund does not isolate that portion of the results of operations resulting from changes in foreign exchange rates on investments from the fluctuations arising from changes in market prices of securities held. Such fluctuations are included with the net realized and unrealized gain or loss on investments. Net realized foreign exchange gains or losses arise from sales of foreign currencies, currency gains or losses realized on securities transactions between trade and settlement date, and the difference between the amounts of dividends, interest and foreign withholding taxes recorded on the funds books and the U.S. dollar equivalent of the amounts actually received or paid. Net unrealized foreign exchange gains and losses arise from changes in the value of assets and liabilities other than 36 investments resulting from changes in exchange rates. Foreign currency gains and losses on investments are included with net realized and unrealized gain or loss on investments. (c) Securities transactions and investment income: Securities transactions are recorded on a trade date basis. Realized gains and losses from securities transactions are recorded on the identified cost basis. Dividend income is recognized on the ex-dividend date and interest income, including, where applicable, accretion of discount and amortization of premium on investments, is recognized on the accrual basis. Pursuant to a securities lending agreement with The Bank of New York Mellon, a subsidiary of BNY Mellon and an affiliate of Dreyfus, the fund may lend securities to qualified institutions. It is the funds policy that, at origination, all loans are secured by collateral of at least 102% of the value of U.S. securities loaned and 105% of the value of foreign securities loaned. Collateral equivalent to at least 100% of the market value of securities on loan is maintained at all times. Collateral is either in the form of cash, which can be invested in certain money market mutual funds managed by the Manager, U.S. Government and Agency securities or letters of credit.The fund is entitled to receive all income on securities loaned, in addition to income earned as a result of the lending transaction. Although each security loaned is fully collateralized, the fund bears the risk of delay in recovery of, or loss of rights in, the securities loaned should a borrower fail to return the securities in a timely manner. During the period ended December 31, 2010, The Bank of New York Mellon earned $1,334 from lending portfolio securities, pursuant to the securities lending agreement. (d) Affiliated issuers: Investments in other investment companies advised by Dreyfus are defined as affiliated in the Act. The Fund 37 NOTES TO FINANCIAL STATEMENTS (continued) The fund may invest in shares of certain affiliated investment companies also advised or managed by Dreyfus. Investments in affiliated investment companies for the period ended December 31, 2010 were as follows: (e) Dividends to shareholders: Dividends are recorded on the ex-dividend date. Dividends from investment income-net are declared and paid monthly. Dividends from net realized capital gains, if any, are normally declared and paid annually, but the fund may make distributions on a more frequent basis to comply with the distribution requirements of the Internal Revenue Code of 1986, as amended (the Code).To the extent that net realized capital gains can be offset by capital loss carryovers, it is the policy of the fund not to distribute such gains. Income and capital gain distributions are determined in accordance with income tax regulations, which may differ from GAAP. On December 31, 2010, the Board ofTrustees declared a cash dividend of $.035 and $.033 per share for the Initial shares and Service shares, respectively, from undistributed investment income-net payable on January 3, 2011 (ex-dividend date) to shareholders of record as of the close of business on December 31, 2010. (f) Federal income taxes: It is the policy of the fund to continue to qualify as a regulated investment company, if such qualification is in the best interests of its shareholders, by complying with the applicable provisions of the Code, and to make distributions of taxable income sufficient to relieve it from substantially all federal income and excise taxes. 38 As of and during the period ended December 31, 2010, the fund did not have any liabilities for any uncertain tax positions.The fund recognizes interest and penalties, if any, related to uncertain tax positions as income tax expense in the Statement of Operations. During the period, the fund did not incur any interest or penalties. Each of the tax years in the four-year period ended December 31, 2010 remains subject to examination by the Internal Revenue Service and state taxing authorities. At December 31, 2010, the components of accumulated earnings on a tax basis were as follows: undistributed ordinary income $2,121,954, accumulated capital losses $10,233,265 and unrealized appreciation $4,174,635. In addition, the fund had $490,195 of capital losses realized after October 31, 2010, which were deferred for tax purposes to the first day of the following fiscal year. The accumulated capital loss carryover is available for federal income tax purposes to be applied against future net securities profits, if any, realized subsequent to December 31, 2010. If not applied, $30,695 of the carryover expires in fiscal 2014, $1,707,613 expires in fiscal 2015, $4,529,381 expires in fiscal 2016 and $3,965,576 expires in fiscal 2017. The tax character of distributions paid to shareholders during the fiscal periods ended December 31, 2010 and December 31, 2009 were as follows: ordinary income $5,220,696 and $6,226,197, respectively. During the period ended December 31, 2010, as a result of permanent book to tax differences, primarily due to the tax treatment for amortization of premiums, paydown gains (losses) and foreign currency transactions, the fund increased accumulated undistributed investment income-net by $308,343 and decreased accumulated net realized gain (loss) on investments by the same amount. Net assets and net asset value per share were not affected by this reclassification. The Fund 39 NOTES TO FINANCIAL STATEMENTS (continued) NOTE 2Bank Lines of Credit: The fund participates with other Dreyfus-managed funds in a $225 million unsecured credit facility led by Citibank, N.A. and a $300 million unsecured credit facility provided by The Bank of New York Mellon (each, a Facility), each to be utilized primarily for temporary or emergency purposes, including the financing of redemptions. In connection therewith, the fund has agreed to pay its pro rata portion of commitment fees for each Facility. Interest is charged to the fund based on rates determined pursuant to the terms of the respective Facility at the time of borrowing. During the period ended December 31, 2010, the fund did not borrow under the Facilities. NOTE 3Investment Advisory Fee and Other Transactions With Affiliates: (a) Pursuant to an investment advisory agreement with the Manager, the investment advisory fee is computed at the annual rate of .65% of the value of the funds average daily net assets and is payable monthly. (b) Under the Distribution Plan (the Plan) adopted pursuant to Rule 12b-1 under the Act, Service shares pay the Distributor for distributing their shares, for servicing and/or maintaining Service shares shareholder accounts and for advertising and marketing for Service shares.The Plan provides for payments to be made at an annual rate of .25% of the value of the Service shares average daily net assets.The Distributor may make payments to participating insurance companies and to brokers and dealers acting as principal underwriter for their variable insurance products. The fees payable under the Plan are payable without regard to actual expenses incurred. During the period ended December 31, 2010, Service shares were charged $73,684 pursuant to the Plan. The fund compensates DreyfusTransfer, Inc., a wholly-owned subsidiary of the Manager under a transfer agency agreement for providing personnel and facilities to perform transfer agency services for the fund. During the period ended December 31, 2010, the fund was charged $516 pursuant to the transfer agency agreement, which is included in Shareholder servicing costs in the Statement of Operations. 40 The fund has arrangements with the custodian and cash management bank whereby the fund may receive earnings credits when positive cash balances are maintained, which are used to offset custody and cash management fees. For financial reporting purposes, the fund includes net earnings credits as an expense offset in the Statement of Operations. The fund compensates The Bank of New York Mellon under a cash management agreement for performing cash management services related to fund subscriptions and redemptions. During the period ended December 31, 2010, the fund was charged $81 pursuant to the cash management agreement, which is included in Shareholder servicing costs in the Statement of Operations.These fees were partially offset by earnings credits of $5. The fund also compensates The Bank of New York Mellon under a custody agreement for providing custodial services for the fund. During the period ended December 31, 2010, the fund was charged $20,329 pursuant to the custody agreement. During the period ended December 31, 2010, the fund was charged $6,243 for services performed by the Chief Compliance Officer. The components of Due to The Dreyfus Corporation and affiliates in the Statement of Assets and Liabilities consist of: investment advisory fees $73,572, Rule 12b-1 distribution plan fees $5,897, custodian fees $6,143, chief compliance officer fees $1,728 and transfer agency per account fees $87. (c) Each Board member also serves as a Board member of other funds within the Dreyfus complex. Annual retainer fees and attendance fees are allocated to each fund based on net assets. NOTE 4Securities Transactions: The aggregate amount of purchases and sales (including paydowns) of investment securities, excluding short-term securities, financial futures, forward contracts and options transactions, during the period ended December 31, 2010, amounted to $444,807,931 and $449,616,304, The Fund 41 NOTES TO FINANCIAL STATEMENTS (continued) respectively, of which $244,906,354 in purchases and $245,697,810 in sales were from mortgage dollar roll transactions Mortgage Dollar Rolls: A mortgage dollar roll transaction involves a sale by the fund of mortgage related securities that it holds with an agreement by the fund to repurchase similar securities at an agreed upon price and date.The securities purchased will bear the same interest rate as those sold, but generally will be collateralized by pools of mortgages with different prepayment histories than those securities sold. The provisions of ASC Topic 815 Derivatives and Hedging require qualitative disclosures about objectives and strategies for using derivatives, quantitative disclosures about fair value amounts of gains and losses on derivative instruments and disclosures about credit-risk-related contingent features in derivative agreements. The disclosure requirements distinguish between derivatives, which are accounted for as hedges and those that do not qualify for hedge accounting. Because investment companies value their derivatives at fair value and recognize changes in fair value through the Statement of Operations, they do not qualify for such accounting. Accordingly, even though a funds investments in derivatives may represent economic hedges, they are considered to be non-hedge transactions for purposes of this disclosure. The following tables show the funds exposure to different types of market risk as it relates to the Statement of Assets and Liabilities and the Statement of Operations, respectively. Derivative Derivative Assets ($) Liabilities ($) Interest rate risk 1 128,750 Interest rate risk (136,868) Foreign exchange risk 56,688 Foreign exchange risk 5 (37,113) Gross fair value of derivatives contracts Statement of Assets and Liabilities location: 1 Includes cumulative appreciation/depreciation on futures contracts as reported in the Statement of Financial Futures, but only the unpaid variation margin is reported in the Statement of Assets and Liabilities. 2 Options purchased are included in investments in securities of unaffiliated issuers. 3 Outstanding options written, at value. 4 Unrealized appreciation on forward foreign currency exchange contracts. 5 Unrealized depreciation on forward foreign currency exchange contracts. 42 The effect of derivative instruments in the Statement of Operations during the period ended December 31, 2010 is shown below: Amount of realized gain or (loss) on derivatives recognized in income ($) Forward Underlying risk Futures 6 Options 7 Contracts 8 Total Interest rate (78,844) 53,556  Foreign exchange   643,130 Total Change in unrealized appreciation or (depreciation) on derivatives recognized in income ($) Forward Underlying risk Futures 9 Options 10 Contracts 11 Total Interest rate (98,760) 20,162  ( Foreign exchange  (44,930) 7,471 Total Statement of Operations location: 6 Net realized gain (loss) on financial futures. 7 Net realized gain (loss) on options transactions. 8 Net realized gain (loss) on forward foreign currency exchange contracts. 9 Net unrealized appreciation (depreciation) on financial futures. 10 Net unrealized appreciation (depreciation) on options transactions. 11 Net unrealized appreciation (depreciation) on forward foreign currency exchange contracts. Futures Contracts: In the normal course of pursuing its investment objective, the fund is exposed to market risk, including interest rate risk as a result of changes in value of underlying financial instruments.The fund invests in financial futures contracts in order to manage its exposure to or protect against changes in the market.A futures contract represents a commitment for the future purchase or a sale of an asset at a specified date. Upon entering into such contracts, these investments require initial margin deposits with a broker, which consist of cash or cash equivalents. The amount of these deposits is determined by the exchange or Board of Trade on which the contract is traded and is subject to change. Accordingly, variation margin payments are received or made to reflect daily unrealized gains or losses which are recorded in the Statement of Operations. Futures contracts are valued daily at the last sales price established by the Board of Trade or exchange upon which they are traded. When the contracts are closed, the fund recognizes a realized gain or The Fund 43 NOTES TO FINANCIAL STATEMENTS (continued) loss.There is minimal counterparty credit risk to the fund with futures since futures are exchange traded, and the exchanges clearinghouse guarantees the futures against default. Contracts open at December 31, 2010 are set forth in the Statement of Financial Futures. Options: The fund purchases and writes (sells) put and call options to hedge against changes in interest rates or as a substitute for an invest-ment.The fund is subject to interest rate and foreign exchange risk in the course of pursuing its investment objectives through its investments in options contracts. A call option gives the purchaser of the option the right (but not the obligation) to buy, and obligates the writer to sell, the underlying security or securities at the exercise price at any time during the option period, or at a specified date. Conversely, a put option gives the purchaser of the option the right (but not the obligation) to sell, and obligates the writer to buy the underlying security or securities at the exercise price at any time during the option period, or at a specified date. As a writer of call options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument decreases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument increases between those dates. As a writer of put options, the fund receives a premium at the outset and then bears the market risk of unfavorable changes in the price of the financial instrument underlying the option. Generally, the fund realizes a gain, to the extent of the premium, if the price of the underlying financial instrument increases between the date the option is written and the date on which the option is terminated. Generally, the fund incurs a loss, if the price of the financial instrument decreases between those dates. 44 As a writer of an option, the fund has no control over whether the underlying securities may be sold (called) or purchased (put) and as a result bears the market risk of an unfavorable change in the price of the security underlying the written option.There is a risk of loss from a change in value of such options which may exceed the related premiums received. One risk of holding a put or a call option is that if the option is not sold or exercised prior to its expiration, it becomes worthless. However, this risk is limited to the premium paid by the fund. Upon the expiration or closing of the option transaction, a gain or loss is reported in the Statement of Operations. The following summarizes the funds call/put options written for the period ended December 31, 2010: Face Amount Options Terminated Covered by Premiums Net Realized Options Written: Contracts ($) Received ($) Cost ($) Gain (Loss) ($) Contracts outstanding December 31, 2009 36,004,000 1,921,618 Contracts written 115,310,000 1,070,530 Contracts terminated: Contracts closed 76,251,000 2,563,940 2,711,504 (147,564) Contracts expired 60,643,000 266,912  266,912 Total contracts terminated 136,894,000 2,830,852 2,711,504 119,348 Contracts Outstanding December 31, 2010 Forward Foreign Currency Exchange Contracts: The fund enters into forward contracts in order to hedge its exposure to changes in foreign currency exchange rates on its foreign portfolio holdings, to settle foreign currency transactions or as a part of its investment strategy. When executing forward contracts, the fund is obligated to buy or sell a foreign currency at a specified rate on a certain date in the future. With respect to sales of forward contracts, the fund incurs a loss if the value of the contract increases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes The Fund 45 NOTES TO FINANCIAL STATEMENTS (continued) a gain if the value of the contract decreases between those dates.With respect to purchases of forward contracts, the fund incurs a loss if the value of the contract decreases between the date the forward contract is opened and the date the forward contract is closed.The fund realizes a gain if the value of the contract increases between those dates. Any realized gain or loss which occurred during the period is reflected in the Statement of Operations.The fund is exposed to foreign currency risk as a result of changes in value of underlying financial instruments. The fund is also exposed to credit risk associated with counterparty nonperformance on these forward contracts, which is typically limited to the unrealized gain on each open contract.The following summarizes open forward contracts at December 31, 2010: Foreign Unrealized Forward Foreign Currency Currency Appreciation Exchange Contracts Amounts Cost ($) Value ($) (Depreciation) ($) Purchases: British Pound, Expiring 1/27/2011 860,000 1,342,795 1,340,536 (2,259) Malaysian Ringgit, Expiring 1/27/2011 1,710,000 547,404 553,453 6,049 Malaysian Ringgit, Expiring 1/27/2011 2,460,000 797,665 796,195 (1,470) Russian Ruble, Expiring 1/27/2011 8,620,000 280,435 281,552 1,117 Russian Ruble, Expiring 1/27/2011 32,425,000 1,061,722 1,059,085 (2,637) Singapore Dollar, Expiring 1/27/2011 1,740,000 1,330,738 1,355,881 25,143 Sales: Proceeds ($) Chilean Peso, Expiring 1/27/2011 364,870,000 767,824 777,931 (10,107) Euro, Expiring 1/27/2011 2,070,000 2,745,391 2,766,031 (20,640) Gross Unrealized Appreciation Gross Unrealized Depreciation 46 The following summarizes the average market value of derivatives outstanding during the period ended December 31, 2010: Average Market Value ($) Interest rate futures contracts 15,737,981 Interest rate options contracts 906,225 Foreign exchange options contracts 14,856 Forward contracts 6,717,389 At December 31, 2010, the cost of investments for federal income tax purposes was $154,308,736; accordingly, accumulated net unrealized appreciation on investments was $4,148,290, consisting of $5,550,353 gross unrealized appreciation and $1,402,063 gross unrealized depreciation. TheFund 47 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Shareholders and Board of Trustees Dreyfus Variable Investment Fund, Quality Bond Portfolio We have audited the accompanying statement of assets and liabilities, including the statements of investments, financial futures and options written, of Dreyfus Variable Investment Fund, Quality Bond Portfolio (one of the series comprising DreyfusVariable Investment Fund) as of December 31, 2010, and the related statement of operations for the year then ended, the statement of changes in net assets for each of the two years in the period then ended and financial highlights for each of the years indicated therein. These financial statements and financial highlights are the responsibility of the Funds management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement.We were not engaged to perform an audit of the Funds internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Funds internal control over financial reporting. Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights, assessing the accounting principles used and significant estimates made by management, and evaluating the overall financial statement presentation. Our procedures included confirmation of securities owned as of December 31, 2010 by correspondence with the custodian and others. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of DreyfusVariable Investment Fund, Quality Bond Portfolio at December 31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended, and the financial highlights for each of the indicated years, in conformity with U.S. generally accepted accounting principles. New York, New York February 10, 2011 48 OFFICERS OF THE FUND (Unaudited) BRADLEY J. SKAPYAK, President since January 2010. Chief Operating Officer and a director of the Manager since June 2009. From April 2003 to June 2009, Mr. Skapyak was the head of the Investment Accounting and Support Department of the Manager. He is an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since February 1988. PHILLIP N. MAISANO, Executive Vice President since July 2007. Chief Investment Officer,Vice Chair and a director of the Manager, and an officer of 76 investment companies (comprised of 169 portfolios) managed by the Manager. Mr. Maisano also is an officer and/or Board member of certain other investment management subsidiaries of The Bank of New York Mellon Corporation, each of which is an affiliate of the Manager. He is 63 years old and has been an employee of the Manager since November 2006. Prior to joining the Manager, Mr. Maisano served as Chairman and Chief Executive Officer of EACM Advisors, an affiliate of the Manager, since August 2004. MICHAEL A. ROSENBERG, Vice President and Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 50 years old and has been an employee of the Manager since October 1991. KIESHA ASTWOOD, Vice President and Assistant Secretary since January 2010. Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 37 years old and has been an employee of the Manager since July 1995. JAMES BITETTO, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon and Secretary of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 44 years old and has been an employee of the Manager since December 1996. JONI LACKS CHARATAN, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 55 years old and has been an employee of the Manager since October 1988. JOSEPH M. CHIOFFI, Vice President and Assistant Secretary since August 2005. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 49 years old and has been an employee of the Manager since June 2000. KATHLEEN DENICHOLAS, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 36 years old and has been an employee of the Manager since February 2001. JANETTE E. FARRAGHER, Vice President and Assistant Secretary since August 2005. Assistant General Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 48 years old and has been an employee of the Manager since February 1984. The Fund 51 OFFICERS OF THE FUND (Unaudited) (continued) JOHN B. HAMMALIAN, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 47 years old and has been an employee of the Manager since February 1991. M. CRISTINA MEISER, Vice President and Assistant Secretary since January 2010. Senior Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Manager since August 2001. ROBERT R. MULLERY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 58 years old and has been an employee of the Manager since May 1986. JEFF PRUSNOFSKY, Vice President and Assistant Secretary since August 2005. Managing Counsel of BNY Mellon, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 45 years old and has been an employee of the Manager since October 1990. JAMES WINDELS, Treasurer since November 2001. Director  Mutual Fund Accounting of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 52 years old and has been an employee of the Manager since April 1985. RICHARD CASSARO, Assistant Treasurer since January 2008. Senior Accounting Manager  Money Market and Municipal Bond Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 51 years old and has been an employee of the Manager since September 1982. GAVIN C. REILLY, Assistant Treasurer since December 2005. Tax Manager of the Investment Accounting and Support Department of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 42 years old and has been an employee of the Manager since April 1991. ROBERT ROBOL, Assistant Treasurer since August 2003. Senior Accounting Manager  Fixed Income Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 46 years old and has been an employee of the Manager since October 1988. ROBERT SALVIOLO, Assistant Treasurer since July 2007. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since June 1989. 52 ROBERT SVAGNA, Assistant Treasurer since December 2002. Senior Accounting Manager  Equity Funds of the Manager, and an officer of 77 investment companies (comprised of 194 portfolios) managed by the Manager. He is 43 years old and has been an employee of the Manager since November 1990. JOSEPH W. CONNOLLY, Chief Compliance Officer since October 2004. Chief Compliance Officer of the Manager and The Dreyfus Family of Funds (77 investment companies, comprised of 194 portfolios). From November 2001 through March 2004, Mr. Connolly was first Vice-President, Mutual Fund Servicing for Mellon Global Securities Services. In that capacity, Mr. Connolly was responsible for managing Mellons Custody, Fund Accounting and Fund Administration services to third-party mutual fund clients. He is 53 years old and has served in various capacities with the Manager since 1980, including manager of the firms Fund Accounting Department from 1997 through October 2001. NATALIA GRIBAS, Anti-Money Laundering Compliance Officer since July 2010. Anti-Money Laundering Compliance Officer of the Distributor, and the Anti-Money Laundering Compliance Officer of 73 investment companies (comprised of 190 portfolios) managed by the Manager. She is 40 years old and has been an employee of the Distributor since September 2008. The Fund 53 Item 2. Code of Ethics. The Registrant has adopted a code of ethics that applies to the Registrant's principal executive officer, principal financial officer, principal accounting officer or controller, or persons performing similar functions. There have been no amendments to, or waivers in connection with, the Code of Ethics during the period covered by this Report. Item 3. Audit Committee Financial Expert. The Registrant's Board has determined that David P. Feldman, a member of the Audit Committee of the Board, is an audit committee financial expert as defined by the Securities and Exchange Commission (the "SEC"). David P. Feldman is "independent" as defined by the SEC for purposes of audit committee financial expert determinations. Item 4. Principal Accountant Fees and Services. (a) Audit Fees . The aggregate fees billed for each of the last two fiscal years (the "Reporting Periods") for professional services rendered by the Registrant's principal accountant (the "Auditor") for the audit of the Registrant's annual financial statements or services that are normally provided by the Auditor in connection with the statutory and regulatory filings or engagements for the Reporting Periods, were $156,212 in 2009 and $160,412 in 2010. (b) Audit-Related Fees . The aggregate fees billed in the Reporting Periods for assurance and related services by the Auditor that are reasonably related to the performance of the audit of the Registrant's financial statements and are not reported under paragraph (a) of this Item 4 were $ 71,066 in 2009 and $63,528 in 2010. These services consisted of one or more of the following: (i) agreed upon procedures related to compliance with Internal Revenue Code section 817(h), (ii) security counts required by Rule 17f-2 under the Investment Company Act of 1940, as amended, (iii) advisory services as to the accounting or disclosure treatment of Registrant transactions or events and (iv) advisory services to the accounting or disclosure treatment of the actual or potential impact to the Registrant of final or proposed rules, standards or interpretations by the Securities and Exchange Commission, the Financial Accounting Standards Boards or other regulatory or standard-setting bodies. The aggregate fees billed in the Reporting Periods for non-audit assurance and related services by the Auditor to the Registrant's investment adviser (not including any sub-investment adviser whose role is primarily portfolio management and is subcontracted with or overseen by another investment adviser), and any entity controlling, controlled by or under common control with the investment adviser that provides ongoing services to the Registrant ("Service Affiliates"), that were reasonably related to the performance of the annual audit of the Service Affiliate, which required pre-approval by the Audit Committee were $-0- in 2009 and $-0- in 2010. (c) Tax Fees . The aggregate fees billed in the Reporting Periods for professional services rendered by the Auditor for tax compliance, tax advice, and tax planning ("Tax Services") were $28,093 in 2009 and $25,727 in 2010. These services consisted of: (i) review or preparation of U.S. federal, state, local and excise tax returns; (ii) U.S. federal, state and local tax planning, advice and assistance regarding statutory, regulatory or administrative developments; (iii) tax advice regarding tax qualification matters and/or treatment of various financial instruments held or proposed to be acquired or held, and (iv) determination of Passive Foreign Investment Companies. The aggregate fees billed in the Reporting Periods for Tax Services by the Auditor to Service Affiliates, which required pre-approval by the Audit Committee were $-0- in 2009 and $-0- in 2010. -3- (d) All Other Fees. The aggregate fees billed in the Reporting Periods for products and services provided by the Auditor, other than the services reported in paragraphs (a) through (c) of this Item, were $348 in 2009 and $407 in 2010. These services consisted of a review of the Registrant's anti-money laundering program. The aggregate fees billed in the Reporting Periods for Non-Audit Services by the Auditor to Service Affiliates, other than the services reported in paragraphs (b) through (c) of this Item, which required pre-approval by the Audit Committee, were $-0- in 2009 and $-0- in 2010. (e)(1) Audit Committee Pre-Approval Policies and Procedures. The Registrant's Audit Committee has established policies and procedures (the "Policy") for pre-approval (within specified fee limits) of the Auditor's engagements for non-audit services to the Registrant and Service Affiliates without specific case-by-case consideration. The pre-approved services in the Policy can include pre-approved audit services, pre-approved audit-related services, pre-approved tax services and pre-approved all other services. Pre-approval considerations include whether the proposed services are compatible with maintaining the Auditor's independence. Pre-approvals pursuant to the Policy are considered annually. (e)(2) Note: None of the services described in paragraphs (b) through (d) of this Item 4 were approved by the Audit Committee pursuant to paragraph (c)(7)(i)(C) of Rule 2-01 of Regulation S-X. (f) None of the hours expended on the principal accountant's engagement to audit the registrant's financial statements for the most recent fiscal year were attributed to work performed by persons other than the principal account's full-time, permanent employees. Non-Audit Fees. The aggregate non-audit fees billed by the Auditor for services rendered to the Registrant, and rendered to Service Affiliates, for the Reporting Periods were $24,975,296 in 2009 and $39,552,052 in 2010. Auditor Independence. The Registrant's Audit Committee has considered whether the provision of non-audit services that were rendered to Service Affiliates, which were not pre-approved (not requiring pre-approval), is compatible with maintaining the Auditor's independence. Item 5. Audit Committee of Listed Registrants. Not applicable. [CLOSED-END FUNDS ONLY] Item 6. Investments. (a) Not applicable. Item 7. Disclosure of Proxy Voting Policies and Procedures for Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY] Item 8. Portfolio Managers of Closed-End Management Investment Companies. Not applicable. [CLOSED-END FUNDS ONLY, beginning with reports for periods ended on and after December 31, 2005] Item 9. Purchases of Equity Securities by Closed-End Management Investment Companies and Affiliated Purchasers. -4- Not applicable. [CLOSED-END FUNDS ONLY] Item 10. Submission of Matters to a Vote of Security Holders. There have been no material changes to the procedures applicable to Item 10. Item 11. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure that information required to be disclosed by the Registrant on Form N-CSR is recorded, processed, summarized and reported within the required time periods and that information required to be disclosed by the Registrant in the reports that it files or submits on Form N-CSR is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 12. Exhibits. (a)(1) Code of ethics referred to in Item 2. (a)(2) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (a)(3) Not applicable. (b) Certification of principal executive and principal financial officers as required by Rule 30a-2(b) under the Investment
